14‐1964 
Nowakowski v. New York 
                                          
                                          
                                          
                                          
                                          
                  UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                               ______________                          
                                          
                             August Term 2015 
                                          
           (Argued: October 14, 2015          Decided: August 26, 2016) 
                                          
                             Docket No. 14‐1964 
                                                                   
                                          
                         ROBERT NOWAKOWSKI, 
                                          
                                                                     Petitioner‐Appellant, 
                                                                                           
                                     –v.–  
                                          
                THE PEOPLE OF THE STATE OF NEW YORK, 
                                          
                                                                    Respondent‐Appellee. 
                                                                                           
                               ______________ 
 

Before: 
                 STRAUB, WESLEY, and LIVINGSTON, Circuit Judges. 
                                          
      Appeal from a May 30, 2014, order of the United States District Court for 
the Eastern District of New York (Vitaliano, J.).  Petitioner‐Appellant Robert 
Nowakowski filed a petition for habeas relief under 28 U.S.C. § 2254 from a 
conviction for second‐degree harassment.  Because Nowakowski completed his 
sentence of conditional discharge, the District Court dismissed the petition as 
moot, concluding there was no continuing collateral consequence sufficient to 
confer standing.  We granted a certificate of appealability to address two 
questions of first impression in our Circuit:  (1) whether Nowakowski was “in 
custody” for the purposes of habeas review when he filed his petition during a 
period of conditional discharge requiring one day of community service; and (2) 
whether, despite the completion of that sentence, there are collateral 
consequences to his conviction.  We conclude that Nowakowski was both “in 
custody” at the time his petition was filed and that, because the presumption of 
continuing collateral consequences applies to his conviction and is not rebutted, 
his petition presents a live case or controversy.  We therefore VACATE the 
district court’s dismissal of Nowakowski’s habeas petition and REMAND for 
further proceedings. 
 
       Judge LIVINGSTON dissents in a separate opinion. 
                                 _________________ 

            ROBERT NOWAKOWSKI, pro se, Brooklyn, NY. 
 
            VICTOR BARALL, Assistant District Attorney (Leonard Joblove, 
                 Assistant District Attorney, on the brief), for Kenneth P. 
                 Thomson, District Attorney for Kings County, Brooklyn, NY, 
                 for Respondent‐Appellee. 
                             _________________                        

WESLEY, Circuit Judge: 

      Petitioner‐Appellant Robert Nowakowski was convicted of harassment in 

the second degree, an offense classified as a violation under state law, and 

sentenced to one year’s conditional discharge, requiring one day of community 

service.  Before completing this sentence, Nowakowski filed a petition for a writ 

of habeas corpus under 28 U.S.C. § 2254 in the United States District Court for 


                                         2
the Eastern District of New York (Vitaliano, J.).  Because Nowakowski fulfilled 

the requirements of his sentence during the pendency of the habeas proceeding, 

the District Court concluded that Nowakowski’s case presented no live case or 

controversy sufficient to establish Article III standing under Spencer v. Kemna, 523 

U.S. 1 (1998).   

       We granted a certificate of appealability with instructions to brief two 

questions of first impression we now answer:  First, whether a sentence of 

conditional discharge and one day’s community service, unfulfilled as of the 

time of filing the habeas petition, satisfies the “in custody” requirement of § 2254.  

And second, whether a presumption of continuing collateral consequences 

applies to Nowakowski’s conviction, thus presenting a live case or controversy 

under Article III despite the expiration of his sentence.  Because we answer both 

questions in the affirmative, we VACATE the District Court’s dismissal of 

Nowakowski’s petition and REMAND for further proceedings consistent with 

this opinion.1 



1 We reject Nowakowski’s arguments that his case should be reassigned to a different 
judge.  The principal basis upon which Nowakowski challenges Judge Vitaliano’s 
impartiality is his judicial rulings, which “alone almost never constitute a valid basis for 
a bias or partiality motion.”  Liteky v. United States, 510 U.S. 540, 555 (1994).  Political 
contributions received by Judge Vitaliano when he served in elected office—more than 
five years prior to his confirmation as a federal judge and more than twelve years prior 


                                             3
                                    BACKGROUND2 

       Robert Nowakowski was arrested on October 31, 2006, on charges of 

assault against another tenant in his building.  He contends that these charges 

were fabricated by his landlord and his neighbors, including the now‐deceased 

victim.  After a bench trial, he was convicted of harassment in the second 

degree—which is classified as a violation under New York state law—in the 

Criminal Court of the City of New York on September 18, 2008, and ordered to 

pay a fine of $100.  The sentence was stayed for over four years during post‐

conviction appeals and collateral proceedings.  On May 14, 2013, the Criminal 

Court vacated the fine and sentenced Nowakowski to a one‐year conditional 

discharge, requiring him to complete one day of community service within that 

time.  This change in sentence occurred at Nowakowski’s request because he 

could not afford the fine and administrative charges, which totaled $195. 

        




to Nowakowski’s petition—are not the “unusual circumstances where . . . an 
assignment to a different judge is salutary and in the public interest.”  United States v. 
Robin, 553 F.2d 8, 10 (2d Cir. 1977) (en banc) (per curiam) (internal quotation marks 
omitted). 
 Unless otherwise noted, the following facts are taken from the parties’ briefing and are 
2

undisputed. 


                                              4
      Pursuant to the amended sentence, the Kings County District Attorney’s 

Office sent Nowakowski a “Notice of C.S. Obligation,” dated June 6, 2013.  This 

notice informed Nowakowski that he had been referred for community service 

on July 2, 2013, with the Parks Department.  It informed him that he was 

required to appear on that date in a specific location, that the date would “NOT 

be rescheduled,” and that if he failed to appear or complete the required service, 

“a warrant may be issued for [his] arrest.”  Appellant App. 18.3 

      On July 1, 2013, Nowakowski filed a petition under 28 U.S.C. § 2254 for 

habeas relief.  He then appeared and completed his community service before 

appearing in the Criminal Court on July 9, 2015, with proof of completion.4  Prior 

to filing his federal habeas petition, Nowakowski had filed a pro se civil 

complaint in the United States District Court for the Eastern District of New 

York, alleging violations of 42 U.S.C. § 1983 by arrest and imprisonment without 

probable cause, assault and excessive force, and the state tort of malicious abuse 

of process.  See Second Am. Compl., Nowakowski v. City of New York et al., No. 



 As Nowakowski’s appendix lacks global pagination, our citations use the PDF 
3 

pagination as available on this Court’s electronic docket (ECF No. 34). 
4 Nowakowski states he completed the service as ordered on July 2.  See Appellant Br. 6.  
The People disclaim knowledge of the specific date but agree that, in any event, the 
community service was completed after July 1 and before July 9.  See Appellee Br. 6. 


                                            5
1:08‐cv‐00399‐RJD‐LB (E.D.N.Y. filed May 19, 2008), ECF No. 17.  His civil action 

remains stayed pending resolution of his federal habeas proceeding. 

      On November 7, 2013, the District Court initially dismissed Nowakowski’s 

petition without prejudice, because it contained an unexhausted claim of 

ineffective assistance of appellate counsel.  Nowakowski both moved to vacate 

the dismissal, stating he wished to delete his unexhausted claim and proceed 

only on his exhausted claims, and filed a motion in our Court for a certificate of 

appealability.  We construed the motion as one for remand to the District Court 

for consideration of his Rule 59(e) motion and granted it.  On April 2, 2014, the 

District Court reopened Nowakowski’s case and granted Nowakowski’s motion 

for reconsideration, allowing his exhausted claims to proceed.   

      Following briefing, the District Court concluded that the expiration of 

Nowakowski’s conditional discharge on May 14, 2014, rendered his petition 

moot, unless Nowakowski could demonstrate a continuing collateral 

consequence under Spencer, supra.  Nowakowski argued that his conviction 

would preclude his § 1983 action from proceeding under Heck v. Humphrey, 512 

U.S. 477 (1994); the District Court held that Spencer rejected this argument against 

mootness as an insufficient collateral consequence.  Thus, the District Court 




                                         6
entered a Memorandum and Order on May 30, 2014, dismissing the petition as 

moot and denying a certificate of appealability.  Nowakowski moved for a 

certificate of appealability in this Court, which we granted.  See Order, 

Nowakowski v. New York, No. 14‐1964 (2d Cir. Dec. 8, 2014), ECF No. 21. 



                                      DISCUSSION 

       We review de novo a district court’s denial of a § 2254 petition, including 

whether a petitioner was in custody at the time of filing, see Carvajal v. Artus, 633 

F.3d 95, 104 (2d Cir. 2011), and whether his petition is moot, Marrero Pichardo v. 

Ashcroft, 374 F.3d 46, 50–51 (2d Cir. 2004).  As Nowakowski briefed and argued 

this case pro se, we construe his “appellate briefs and submissions liberally and 

interpret them to raise the strongest arguments they suggest.”  Wright v. Comm’r, 

381 F.3d 41, 44 (2d Cir. 2004). 

                                             I. 

       The first question we must decide is whether Nowakowski was “in 

custody” and thus able to seek federal habeas relief.5  In order for a federal court 

to have jurisdiction over a habeas petition, the petitioner must be “in custody 

5 Though the question of custody was not argued by the People below nor decided by 
the District Court, the requirement of custody is jurisdictional, see Ogunwomoju v. United 
States, 512 F.3d 69, 75 (2d Cir. 2008), and thus, we have an obligation to consider it nostra 
sponte, see Soto v. United States, 185 F.3d 48, 51 (2d Cir. 1999). 


                                              7
pursuant to the judgment of a State court” at the time the petition is filed.  28 

U.S.C. § 2254(a); Maleng v. Cook, 490 U.S. 488, 490–91 (1989).  

       Despite the “chief use of habeas” being “the release of persons held in 

actual, physical custody in prison or jail,” the Supreme Court has affirmed “that, 

besides physical imprisonment, there are other restraints on a man’s liberty, 

restraints not shared by the public generally, which have been thought sufficient 

in the English‐speaking world to support the issuance of habeas corpus.”  Jones v. 

Cunningham, 371 U.S. 236, 240 (1963); see also id. at 238.  The Jones Court found 

jurisdiction where an individual was released from imprisonment on parole 

subject to explicit conditions—for example, regular reporting to his parole 

officer; remaining in a particular community, residence, and job; and refraining 

from certain activities.  Id. at 242.  The Supreme Court has likewise found 

jurisdiction where a petitioner was released on his own recognizance prior to 

trial but had to appear in criminal court when ordered and where failure to do so 

would result in issuance of an arrest warrant.  See Hensley v. Mun. Court, San Jose‐

Milpitas Judicial Dist., 411 U.S. 345, 351 (1973); see also Justices of Bos. Mun. Court v. 

Lydon, 466 U.S. 294, 300–01 (1984) (finding jurisdiction over petitioner released on 

his own recognizance prior to trial “subject to the conditions that he would 




                                             8
appear when ordered by the court, that he would waive extradition if he was 

apprehended outside the State, and that a court could revoke the order of release 

and require that he be returned to confinement or post bail”).   

       The Courts of Appeals, including ours, have recognized that a variety of 

nonconfinement restraints on liberty satisfy the custodial requirement.  See, e.g., 

Earley v. Murray, 451 F.3d 71, 75 (2d Cir. 2006) (post‐release supervision); Barry v. 

Bergen Cty. Prob. Dep’t, 128 F.3d 152, 160–62 (3d Cir. 1997) (500 hours of 

community service); Poodry v. Tonawanda Band of Seneca Indians, 85 F.3d 874, 894–

95 (2d Cir. 1996) (banishment from tribal land); Dow v. Circuit Court of First 

Circuit Through Huddy, 995 F.2d 922, 923 (9th Cir. 1993) (per curiam) (mandatory 

fourteen‐hour alcohol rehabilitation program); Sammons v. Rodgers, 785 F.2d 1343, 

1345 (5th Cir. 1986) (per curiam) (unexpired suspended sentence); United States ex 

rel. B. v. Shelly, 430 F.2d 215, 217 n.3 (2d Cir. 1970) (probation).  Those cases 

where courts have declined to find the petitioners sufficiently “in custody” have 

typically involved the imposition of fines or civil disabilities, such as suspension 

of licenses.  See, e.g., Barnickel v. United States, 113 F.3d 704, 706 (7th Cir. 1997) 

(restitution); United States v. Michaud, 901 F.2d 5, 7 (1st Cir. 1990) (per curiam) 

(monetary fine); Lefkowitz v. Fair, 816 F.2d 17, 20 (1st Cir. 1987) (suspension of 




                                             9
medical license); Lillios v. New Hampshire, 788 F.2d 60, 61 (1st Cir. 1986) (per 

curiam) (fine and temporary suspension of driver’s license); Ginsberg v. Abrams, 

702 F.2d 48, 49 (2d Cir. 1983) (per curiam) (revocation of law, real estate, and 

insurance licenses); see also Maleng, 490 U.S. at 492 (collateral consequences of a 

completed sentence do not constitute custody). 

      The custody inquiry therefore “requires a court to judge the ‘severity’ of an 

actual or potential restraint on liberty.”  Poodry, 85 F.3d at 894.  Though the 

language of habeas cases often refers to “severe restraints on individual liberty” 

or “cases of special urgency,” Hensley, 411 U.S. at 351, these terms describe the 

nature, rather than the duration, of the restraint.  It is evident that a single day of 

incarceration would be sufficient custody for jurisdiction if the petitioner filed 

while subject to such a sentence.  Similarly, courts have considered even 

restraints on liberty that might appear short in duration or less burdensome than 

probation or supervised release severe enough because they required petitioners 

to appear in certain places at certain times, thus preventing them from exercising 

the free movement and autonomy available to the unrestricted public, or 

exposed them to future adverse consequences on discretion of the supervising 

court.  See id. (custody satisfied where petitioner was required to appear in court 




                                          10
when ordered and subject to revocation of release); Barry, 128 F.3d at 161 (despite 

flexibility in scheduling, requirements “to be in a certain place—or in one of 

several places—to attend meetings or to perform services” are clearly “restraints 

on [petitioner’s] liberty not shared by the public generally”); Dow, 995 F.2d at 923 

(mandatory class attendance and “physical presence at a particular place” 

constituted custody, despite lasting only fourteen hours over three days); 

Sammons, 785 F.2d at 1345 (potential of revocation of suspended sentence or 

other adverse action during term sufficient for custody). 

      With these examples in mind, we turn to the facts before us, which are 

uncontested.  Although the Criminal Court initially imposed a fine of $100, it 

vacated this sentence and replaced it with a one‐year conditional discharge and 

an order that Nowakowski perform one day of community service.  At the time 

of the petition’s filing, therefore, the Criminal Court required Nowakowski (1) to 

complete a day of community service (2) by a particular date and (3) to report to 

the Criminal Court upon completion of that service.  Pursuant to these 

requirements, Nowakowski received a “Notice of C.S. Obligation” from the 

Kings County District Attorney.  The Notice commanded that Nowakowski 

appear at a particular location at a particular time on a particular day, and 




                                         11
informed him that he had no opportunity to reschedule the date and that failure 

to appear could result in the issuance of a bench warrant.  In addition, during the 

one‐year term of his sentence—which lasted for nine months after his petition 

was filed—the Criminal Court retained jurisdiction to modify or enlarge the 

conditions of, or to revoke entirely, the conditional discharge.  See N.Y. PENAL 

LAW § 65.05[2]. 

      Nowakowski’s sentence falls within the category of restraints that satisfy 

the statutory requirement of custody.6  These restrictions are “not shared by the 

public generally,” Jones, 371 U.S. at 240, require Nowakowski’s physical presence 

at particular times and locations, both for community service and court 

appearances, see Barry, 128 F.3d at 161; Dow, 995 F.2d at 923, and carry with them 

the potential for future adverse consequences during the term of the sentence, 



6 The People contend that Nowakowski should be estopped from claiming federal 
habeas relief since his sentence was converted from a fine to conditional discharge at his 
request.  They base this argument on two propositions:  that Nowakowski viewed 
conditional discharge and community service as less onerous than the fine, and that his 
request was a strategic attempt to qualify himself for federal habeas relief.  We find no 
support for these conclusions in the record.  Nowakowski has put forth the reason for 
his request—indigence, a rationale the Criminal Court accepted by entering a new 
sentence.  Further, it stretches credulity that a convicted defendant would voluntarily 
seek a sentence that subjects him to objectively increased restraint solely to gain mere 
access to—not relief in—federal habeas proceedings.  The People have also presented 
no law supporting a theory of estoppel applied to access to federal habeas, and we 
decline to create any now. 


                                            12
including arrest for noncompliance and modification or revocation of the 

conditional discharge,7 see Hensley, 411 U.S. at 351; Sammons, 785 F.2d at 1345.  

They are wholly unlike the economic penalties suffered in fine‐only or license‐

revocation sentences, where the punishments “implicate only property, not 

liberty.”  Barry, 128 F.3d at 161.  Consequently, we conclude that, at the time the 

petition was filed, Nowakowski was “in custody” within the meaning of § 2254. 

                                           II. 

      The second question we must answer is whether Nowakowski’s case is 

moot.  Unlike the “in custody” requirement, mootness is not fixed at the time of 

filing but must be considered at every stage of the habeas proceeding.  See Carafas 

v. LaVallee, 391 U.S. 234, 237 (1968).  Once, as here, a petitioner’s sentence has 

expired, “some concrete and continuing injury other than the now‐ended 

incarceration or parole—some ‘collateral consequence’ of the conviction—must 

exist if the suit is to be maintained.”  Spencer, 523 U.S. at 7.  In Spencer, the Court 

conducted a two‐step analysis:  First, the Court determined whether a 


7 That the Criminal Court could have revoked the conditional discharge if Nowakowski 
committed “an additional offense,” N.Y. PENAL LAW § 65.05[2], was a particularly broad 
vulnerability.  An “offense” under New York law, as we discuss more extensively infra 
at Part II.A, is “conduct for which a sentence to a term of imprisonment or to a fine is 
provided” by state or local law, ordinance, or regulation—everything from a traffic 
infraction to a felony.  N.Y. PENAL LAW § 10.00[1]–[5]. 


                                           13
presumption of “continuing collateral consequences” should apply.  Id. at 8.  

And second, the Court determined whether, applying the presumption or not, 

there was sufficient evidence that such consequences in fact existed.  Id. at 14; 

accord United States v. Mercurris, 192 F.3d 290, 293 (2d Cir. 1999).  We conduct 

each inquiry in turn. 

                                          A. 

      Spencer traced more than forty years of Supreme Court precedent to 

explain the development of the presumption of continuing collateral 

consequences after its first articulation in Sibron v. New York, 392 U.S. 40 (1968).  

The Court observed that it applied the presumption only to “criminal 

convictions” and expressly declined to extend it outside of that context to parole 

revocation.  Spencer, 523 U.S. at 9–13; see also Lane v. Williams, 455 U.S. 624, 632–33 

(1982).  In so doing, it candidly acknowledged that such a presumption “sits 

uncomfortably beside the long‐settled principle” that Article III standing cannot 

be inferred and that the proponent of jurisdiction bears the burden of 

demonstrating it.  Spencer, 523 U.S. at 10–11 (internal quotation marks omitted).  

It further considered “of particular relevance” that, with criminal convictions, 

“the presumption of significant collateral consequences is likely to comport with 




                                          14
reality,” calling this observation “‘an obvious fact of life.’”  Id. at 12 (quoting 

Sibron, 392 U.S. at 55).  The Court’s clear reluctance to extend the Sibron 

presumption outside of this narrow category has guided our Court in declining 

to apply it when the defendant does not challenge a criminal conviction.  See 

Mercurris, 192 F.3d at 293 (sentencing enhancement); United States v. Probber, 170 

F.3d 345, 348 (2d Cir. 1999) (revocation of supervised release). 

      Spencer—as well as our opinions in Mercurris and Probber—may be fairly 

characterized as declining to apply the presumption to cases in which something 

ancillary to a conviction was challenged, even if of a criminal nature.8  Here, by 

contrast, it is evident that Nowakowski challenges a conviction.  What is 

disputed is whether this conviction is criminal, for reasons that will shortly 

become clear.  Our Circuit’s precedent has never answered this question, nor has 

the Supreme Court spoken on the subject in the context of the Sibron 

presumption.  Therefore, we proceed cautiously, examining the nature of the 

offense of which Nowakowski was convicted and drawing on principles in other 

areas of law where the Supreme Court has addressed similar considerations. 




8 But see infra note 15 (discussing a situation in which the Supreme Court arguably 
applied the presumption outside of the context of a formal conviction). 


                                           15
      Before commencing our analysis, we think it necessary to explain briefly 

the New York scheme of penal offenses.  The New York Penal Law defines an 

“offense” as “conduct for which a sentence to a term of imprisonment or to a fine 

is provided” by a state or local law, ordinance, or regulation.  N.Y. PENAL LAW 

§ 10.00[1].  The Penal Law categorizes each offense as one of four types, listed 

here in descending order of seriousness: a felony, a misdemeanor, a violation, 

and a traffic infraction.  Id. § 10.00[2]–[5].  Of these four, only a felony and a 

misdemeanor are labeled “[c]rime[s].”  Id. § 10.00[6].  Violations are offenses, 

other than traffic infractions, “for which a sentence to a term of imprisonment in 

excess of fifteen days cannot be imposed.”  Id. § 10.00[3].  Misdemeanors permit 

incarceratory sentences of up to one year, while felonies permit incarceratory 

sentences over one year.  Id. § 10.00[4]–[5].  Traffic infractions are violations of 

the Vehicle and Traffic Law, “which [are] not declared by this chapter or other 

law of this state to be a misdemeanor or a felony.”  N.Y. VEH. & TRAF. LAW § 155.   

      In the case before us, Nowakowski was convicted of harassment in the 

second degree, which New York classifies as a violation.  See N.Y. PENAL LAW 

§ 240.26.  Thus, the critical question is whether, taking into account New York’s 




                                           16
decision not to label violations as crimes, Nowakowski’s conviction is 

nonetheless “criminal” for purposes of the Sibron presumption.   

       We start from first principles.  The Sibron presumption is a judicial 

doctrine concerning mootness under Article III.  See Liner v. Jafco, Inc., 375 U.S. 

301, 304 (1964).  Whether a case is moot is a question of federal, not state, law.  

See id.  As a result, we must determine whether Nowakowski’s conviction is civil 

or criminal in nature by reference to federal principles—state law provides the 

necessary facts underlying the question, but federal law provides the rule of 

decision.  See, e.g., United States v. Juvenile Male, 131 S. Ct. 2860, 2864 (2011) (per 

curiam) (analyzing a certified question of Montana law to determine whether the 

doctrine of continuing collateral consequences was satisfied).  For several 

reasons, we think the Supreme Court’s cases determining the applicability of 

federal constitutional protections are the most relevant precedents upon which to 

draw.  See, e.g., Kennedy v. Mendoza‐Martinez, 372 U.S. 144, 165–68 (1963) 

(concluding constitutional criminal protections apply where Congress applies a 

punitive sanction); see also, e.g., Allen v. Illinois, 478 U.S. 364, 368 (1986) 

(conducting same analysis with respect to sanctions imposed by state law).   




                                             17
       First, the inquiries are identical in the question presented:  whether a 

particular proceeding is civil or criminal in nature under federal law.  See Hicks ex 

rel. Feiock v. Feiock, 485 U.S. 624, 630 (1988) (endorsing “the characterization of 

this proceeding and the relief given as civil or criminal in nature, for purposes of 

determining the proper applicability of federal constitutional protections” as 

raising “a question of federal law rather than state law”).  And second, both the 

civil‐criminal analysis and the Sibron presumption are judicially created 

doctrines that give effect to constitutional requirements.  See Kennedy, 372 U.S. at 

167–68; Sibron, 392 U.S. at 50.  Consequently, we see no reason why, if 

Nowakowski’s conviction is “criminal” for purposes of federal constitutional 

protections, it should not be criminal for purposes of the Sibron presumption,9 

and so we apply the former analysis here.   

       The Supreme Court has observed that “[t]he categorization of a particular 

proceeding as civil or criminal is first of all a question of statutory construction.”  

Kansas v. Hendricks, 521 U.S. 346, 361 (1997) (internal quotation marks omitted).  

In construing statutes, we endeavor to “determine the legislative objective”—i.e., 

to establish either a civil regulatory penalty or a criminal punishment.  Smith v. 

9 In fact, application of a different test would create serious potential for absurd results, 
such that a federal court applying federal doctrine could conclude that the same 
conviction is simultaneously criminal and not. 


                                              18
Doe, 538 U.S. 84, 92 (2003).  We start with the fact that New York does not 

formally classify violations as  “crimes.”  See N.Y. PENAL LAW § 10.00[6].  Where a 

legislature has expressly designated a sanction as “civil,” that may in some cases 

suffice to demonstrate evidence of intent.  See Allen, 478 U.S. at 368 (describing an 

express label of a proceeding as “civil” as indicating the state’s intent “to proceed 

in a nonpunitive, noncriminal manner”); United States v. Ward, 448 U.S. 242, 249 

(1980) (observing Congress labeled a particular sanction as a “civil penalty”).  

Here, rather than identifying violations or their attendant sanctions as civil in 

nature, New York has merely excluded them from the classification of “crime.”10  

In a case concerning the Ex Post Facto Clause, where Alaska’s sex offender 

registration statute was neither explicitly denoted as civil nor criminal, the 

Supreme Court looked to the purposes of the law as articulated in its text, as well 

as “[o]ther formal attributes of a legislative enactment, such as the manner of its 

codification or the enforcement procedures it establishes.”  Smith, 538 U.S. at 93–

94. 

       The reasons for applying a functional approach are clear.  States have 

widely varying designations of offenses under their penal codes, and these 

  Although New York expressly states that punishment for a traffic infraction “shall not 
10

be deemed for any purpose a penal or criminal punishment,” N.Y. VEH. & TRAF. § 155, it 
makes no such declaration with respect to violations. 


                                           19
designations subject defendants to different ranges of punishment.  For example, 

elsewhere in our Circuit, Connecticut declines to designate “violations” as 

crimes,11 while Vermont has no violations and instead labels all offenses in its 

penal code as felonies or misdemeanors.  Compare CONN. GEN. STAT. § 53a‐24(a), 

with VT. STAT. ANN. tit. 13, § 1.  While New York violations can result in fifteen‐

day imprisonment, Connecticut violations result only in fines.  Compare N.Y. 

PENAL LAW § 10.00[3], with CONN. GEN. STAT. § 53a‐27(a).  The maximum 

incarceratory sentence for misdemeanors is one year in New York and 

Connecticut but two years in Vermont.  Compare N.Y. PENAL LAW § 10.00[4], and 

CONN. GEN. STAT. § 53a‐26(a), with VT. STAT. ANN. tit. 13, § 1.  Such variances 

counsel against adopting a purely labels‐dependent approach to our analysis.  If 

we were to do otherwise, federal jurisdiction over habeas petitions arising from 

similar or identical conduct and punishment would be controlled by vagaries of 

nomenclature, not substance. 

       Adopting the approach of the Smith Court, we examine New York’s penal 

code and laws regarding Nowakowski’s conviction as a whole, giving due 

weight to the State’s legislative judgments.  We conclude that New York 


  However, Connecticut excludes traffic infractions from its definition of “offense.”  See 
11

CONN. GEN. STAT. § 53a‐24(a). 


                                            20
punishes violations such as Nowakowski’s under its criminal, not civil, 

authority.  An action to prosecute a violation is designated a “criminal action” 

under New York law and may be commenced by filing an information or 

prosecutor’s information, see N.Y. CRIM. PROC. LAW § 1.20[4], [6], [16], which are 

instruments that “constitute[] an accusation on behalf of the state as plaintiff,”id. 

§ 1.20[1].  Such actions are governed by the New York Criminal Procedure Law, 

see id. § 1.10[1](a), which requires the State to prove guilt beyond a reasonable 

doubt, see id. § 70.20.  These are all customary indicia of the State’s exercise of 

criminal jurisdiction. 

      Our understanding that Nowakowski’s conviction was secured pursuant 

to New York’s criminal authority accords with traditional conceptions of the 

distinction between criminal and civil jurisdiction:   

             The distinction of public wrongs from private, of crimes 
             and misdemeanors from civil injuries, seems principally 
             to  consist  in  this:  that  private  wrongs,  or  civil  injuries, 
             are  an  infringement  or  privation  of  the  civil  rights 
             which  belong  to  individuals,  considered  merely  as 
             individuals;  public  wrongs,  or  crimes  and 
             misdemeanors, are a breach and violation of the public 
             rights  and  duties,  due  to  the  whole  community, 
             considered  as  community,  in  its  social  aggregate 
             capacity. 




                                             21
2 WILLIAM BLACKSTONE, COMMENTARIES ON THE LAWS OF ENGLAND, bk. 4, ch. 1, 

at 5 (1st ed. 1769).  Harassment in the second degree is conduct that New York 

seems to view as a public wrong and wishes to punish in its social aggregate 

capacity.  See N.Y PENAL LAW, art. 240 (designated “Offenses Against Public 

Order” and including harassment in the second degree); cf. Smith, 538 U.S. at 94 

(observing that codification in the criminal code may constitute some evidence of 

punitive intent).  Thus, the New York statutory scheme evinces an intent to treat 

a violation as criminally sanctionable conduct, notwithstanding the formal 

designation of only misdemeanors and felonies as “crimes.” 

       In the context of federal constitutional protections, a conclusion that the 

state legislature intended a criminal punishment ordinarily “ends the inquiry.”  

Smith, 538 U.S. at 92.  However, the Supreme Court has also developed a set of 

factors that are “neither exhaustive nor dispositive, but are useful guideposts” 

for determining whether a statutory penalty is criminal or civil in nature, even 

where a legislature’s intent is to impose civil penalties.  Id. at 97 (citations and 

internal quotation marks omitted).12  These factors, first announced in Kennedy v. 

Mendoza‐Martinez, supra, are as follows:   



  Where statutory intent to designate a sanction as civil is clear, “‘only the clearest 
12

proof’ will suffice to override legislative intent and transform what has been 


                                             22
             [1]  Whether  the  sanction  involves  an  affirmative 
             disability  or  restraint, [2]  whether  it  has  historically 
             been  regarded  as  a  punishment,  [3] whether  it  comes 
             into  play  only  on  a  finding  of  scienter,  [4] whether  its 
             operation  will  promote  the  traditional  aims  of 
             punishment—retribution  and  deterrence,  [5] whether 
             the  behavior  to  which  it  applies  is  already  a  crime, 
             [6] whether  an  alternative  purpose  to  which  it 
             may rationally be connected is assignable for it, and [7] 
             whether  it  appears  excessive  in  relation  to  the 
             alternative purpose assigned.  

372 U.S. at 168–69 (footnotes omitted).  The Supreme Court has instructed that 

“[a]bsent conclusive evidence of [legislative] intent as to the penal nature of a 

statute, these factors must be considered in relation to the statute on its face.”  Id. 

at 169. 

       However, here, as in Kennedy, “the objective manifestations of [legislative] 

purpose indicate conclusively that the provisions in question can only be 

interpreted as punitive,” and therefore, “a detailed examination along such lines 

is unnecessary.”  Id.; see also Smith, 538 U.S. at 92–93.  Nonetheless, for the sake of 




denominated a civil remedy into a criminal penalty.”  Hudson v. United States, 522 U.S. 
93, 100 (1997) (quoting Ward, 448 U.S. at 249).   


                                            23
thoroughness and to assure ourselves of the soundness of our ultimate 

conclusion, we briefly address these factors in the context before us.13 

       The first three factors easily weigh in favor of finding this violation 

criminal in nature.  As discussed above, a conviction exposes a defendant to an 

incarceratory sentence of up to fifteen days.  Of course, imprisonment is “the 

paradigmatic affirmative disability or restraint,” Smith, 538 U.S. at 100, and thus 

incontrovertibly considered punishment.  In addition, conviction requires proof 

of scienter beyond a reasonable doubt—namely, “intent to harass, annoy or 

alarm another person.”  N.Y. PENAL LAW § 240.26; see also N.Y. CRIM. PROC. LAW 

§ 70.20.  The fourth factor similarly weighs in favor of considering the conviction 

criminal: the statute clearly operates to deter bad conduct, and the possible 

punishments serve retribution on offenders.  The fifth factor is not particularly 

appropriate to this context—the criminality, or not, of Nowakowski’s conduct is 

established by this statute in its own right.   

       The final two factors—the existence of a rational alternative purpose and 

whether the sanction is excessive in relation to it—do not appear to weigh in 

favor of finding the sanction civil.  As the analysis of factors one, three, and four 

  In so doing, we are mindful of the Hudson Court’s admonition that consideration of 
13

these factors should evaluate “the statute on its face” rather than “assess the character 
of the actual sanctions imposed.”  522 U.S. at 101 (internal quotation marks omitted). 


                                            24
show, the principal effect of the sanctions here is punitive—imprisonment, 

monetary fines, or both—and do not appear to have an alternate purpose that 

contributes to a regulatory or civil interest of the state.  For example, the 

Supreme Court concluded in Smith that sex offender registration served a 

nonpunitive civil purpose: “public safety, which is advanced by alerting the 

public to the risk of sex offenders in their community.”  538 U.S. at 103 (alteration 

and internal quotation marks omitted).  No analogous civil interest immediately 

rises to mind on the law before us, but we need not conclusively decide the 

question in light of the weight of the other factors. 

       In summary, we conclude that Nowakowski’s conviction is criminal in 

nature for the purposes of invoking the Sibron presumption.14  We do so 

primarily because New York has evinced a legislative intent to treat such 

convictions as criminal, and such intent is supported by our consideration of the 

Kennedy factors. 




  As our analysis here relies upon cases involving federal constitutional criminal 
14

protections, such as the Double Jeopardy Clause or the Ex Post Facto Clause, a contrary 
conclusion as to the criminal nature of violations in this case would call into question 
the availability of those protections for such offenses.  Our conclusion avoids that result, 
but we raise the issue to illustrate that Nowakowski’s conviction is best understood as a 
criminal sanction as a matter of federal law. 


                                             25
                                          B. 

      Having concluded the presumption of continuing collateral consequences 

should apply, we now turn to whether sufficient collateral consequences to 

Nowakowski’s conviction have been demonstrated.  Because Nowakowski’s 

conviction was based on one of the lowest level offenses under state law, we 

think it is likely that he will suffer fewer collateral consequences than if convicted 

of a felony or even a misdemeanor.  Thus, as his case may end up being on the 

margins, we think it useful to examine how the presumption will functionally 

affect our inquiry.   

      First, Spencer defined the Supreme Court’s application of the principle as 

being “willing to presume that a wrongful criminal conviction has continuing 

collateral consequences (or, what is effectively the same, to count collateral 

consequences that are remote and unlikely to occur).”  523 U.S. at 8.  This 

approach has led the Court “to accept the most generalized and hypothetical of 

consequences as sufficient to avoid mootness in challenges to conviction.”  Id. at 

10.  Spencer used two hypothetical possibilities that a previous decision had 

deemed sufficient to avoid mootness:  “the possibility that the conviction would 

be used to impeach testimony [a defendant] might give in a future proceeding 




                                          26
and the possibility that it would be used to subject him to persistent felony 

offender prosecution if he should go to trial on any other felony charges in the 

future.”  Id. (quoting Evitts v. Lucey, 469 U.S. 387, 391 n.4 (1985)).  These two 

possibilities span the progression of the Sibron presumption.  The Court has 

consistently repeated the idea that a conviction subjects a criminal defendant to 

the potential for an increased sentence for a subsequent conviction resulting from 

a not‐yet‐extant criminal prosecution.  See, e.g., Minnesota v. Dickerson, 508 U.S. 

366, 371 n.2 (1993)15; Pennsylvania v. Mimms, 434 U.S. 106, 108 n.3 (1977); Benton v. 

Maryland, 395 U.S. 784, 790–91 (1969); Sibron, 392 U.S. at 55–56.  In these cases, the 

Court has also referred to the potential impeachment to which a defendant may 

15 Though lacking express analysis of whether the presumption should apply, Dickerson 
supports our earlier conclusion that the presumption applies to Nowakowski’s 
conviction.  There, the Supreme Court dealt with a diversionary sentencing scheme for 
possession of a controlled substance, pursuant to which “no judgment of conviction” 
was entered and, following probation, “the original charges were dismissed.”  
Dickerson, 508 U.S. at 371 n.2.  Minnesota law further specified that the proceeding in 
which Dickerson was found guilty “shall not be deemed a conviction for purposes of 
disqualifications or disabilities imposed by law upon conviction of a crime or for any 
other purpose.”  Id. (quoting MINN. STAT. § 152.18).  Nonetheless, the Court held that “a 
nonpublic record of the charges dismissed,” which state law required the state 
department of public safety to retain, “would carry collateral legal consequences” 
because of hypothetical future sentencing.  Id.  Since Spencer cites Dickerson as an 
example of the presumption, we see no evidence the Supreme Court has walked away 
from this application.  See Spencer, 523 U.S. at 10.   If Dickerson qualified for the 
presumption (1) without a judgment of conviction, (2) with eventual dismissal of the 
original charges, and (3) with an express statement in law prohibiting treating him as a 
criminal convict, we have difficulty concluding that Nowakowski’s formal conviction 
and sentence falls outside of its scope. 


                                           27
be subject in future proceedings.  See, e.g., Benton, 395 U.S. at 791; Sibron, 392 U.S. 

at 55–56; see also Spencer, 523 U.S. at 10; Evitts, 469 U.S. at 391 n.4.  Notably, these 

two consequences both require uncertain future proceedings, the first of which 

would occur, if at all, by virtue of the defendant’s subsequent criminal conduct—

i.e., circumstances of his own making.16  Thus, the first effect of the presumption 

is to accept a broader category of consequences as sufficient for purposes of 

avoiding mootness. 

       Next, we turn to how the presumption affects the parties’ obligations to 

present and prove the existence of collateral consequences.  Although Spencer 

marked the Supreme Court’s most complete discussion of the presumption, the 

Court never explicitly identified the nature or operation of the presumption.17  


16 It goes almost without saying that such speculative, partially self‐inflicted results 
would not satisfy Article III outside of the context of the Sibron presumption.  E.g., Lane, 
455 U.S. at 633 n.13 (“The parole violations that remain a part of respondents’ records 
cannot affect a subsequent parole determination unless respondents again violate state 
law, are returned to prison, and become eligible for parole.  Respondents themselves 
are able—and indeed required by law—to prevent such a possibility from occurring.”); 
accord Probber, 170 F.3d at 349. 
17 Traditionally, presumptions have been divided into two categories: conclusive 
presumptions (presumptio juris et de jure), which are essentially rules of law and cannot 
be overcome no matter the strength of the contrary proof, and rebuttable presumptions 
(presumptio juris tantum), which merely act as evidence which can be contradicted by 
sufficient contrary evidence or determine the case when the evidence is in equipoise.  
See WILLIAM CALLYHAN ROBINSON, ELEMENTS OF AMERICAN JURISPRUDENCE § 375 (1900); 
BEST ON PRESUMPTIONS § 17 (1845).  More recently, however, the Supreme Court has 
loosely identified four categories of presumptions in the context of the burden of proof: 


                                             28
Lower federal courts have nonetheless overwhelmingly treated the Sibron 

presumption as rebuttable and placed the burden on the state to prove that no 

collateral consequences will result.  See United States v. Quezada‐Enriquez, 567 F.3d 

1228, 1232 n.2 (10th Cir. 2009); D.S.A. v. Circuit Court Branch 1, 942 F.2d 1143, 1146 

n.3 (7th Cir. 1991); Malloy v. Purvis, 681 F.2d 736, 739 (11th Cir. 1982); Felton v. 

Mazzuca, No. 98 Civ. 4567(RJS), 2012 WL 4462009, at *6 n.4 (S.D.N.Y. Sept. 27, 

2012); United States v. Hill, 171 F. Supp. 2d 1032, 1037–38 (D.S.D. 2001).  But see 

Chaker v. Crogan, 428 F.3d 1215, 1219 (9th Cir. 2005) (recognizing conclusive 

presumption).   

      We think the majority approach is correct.  Sibron held “that a criminal 

case is moot only if it is shown that there is no possibility that any collateral legal 

consequences will be imposed on the basis of the challenged conviction.”  392 

U.S. at 57.  This language suggests that the presumption may be rebutted and 

provides a standard of proof for that rebuttal—“no possibility” of collateral 

consequences.  Further, Spencer’s observation that the presumption is an anomaly 



(1) permissive inferences, which allow but do not require a conclusion, (2) shifting the 
burden of production, such that a conclusion must be drawn only if no evidence has 
been produced to the contrary, (3) shifting the burden of persuasion, such that the 
adversely affected party bears the burden of overcoming the presumption with 
sufficient evidence, or (4) conclusive presumptions, such that the result is determined 
regardless of the evidence.  See Sandstrom v. Montana, 442 U.S. 510, 514–18 (1979). 


                                            29
in Article III standing weighs against making its application conclusive even 

where the proof shows no collateral consequences.  See 523 U.S. at 12. 

       Where the burden of proof rests is a more difficult question.  The burden 

of proof is commonly understood to encompass both the obligation to produce 

some evidence on an issue—i.e., the burden of production—and the obligation to 

persuade the decision maker that the standard of proof has been met in one’s 

favor—i.e., the burden of persuasion.  See Burden of Proof, BLACK’S LAW 

DICTIONARY (10th ed. 2014).  Were we to conclude that the Sibron presumption 

imposes both obligations on the state, we would be requiring the state both to 

present potential collateral consequences to the reviewing court and then 

disprove them.  There are numerous problems with such an approach, not the 

least of which is the difficulty inherent in proving a universal statement18—that 

no collateral consequences exist.  Further, it creates a situation in which—

through human error or otherwise—a state may fail to present an extant 

collateral consequence to the court, which would have established that the 

habeas petition was not moot.  Finally, forcing a state to argue against itself 

would go even further afield from the traditional application of standing, in 

  See generally Kevin W. Saunders, The Mythic Difficulty in Proving a Negative, 15 SETON 
18

HALL L. REV. 276 (1985) (noting that the proverbial difficulty in proving a negative is, in 
reality, difficulty in proving a universal statement). 


                                            30
which the proponent of jurisdiction bears the burden of “alleg[ing] facts 

demonstrating that he is a proper party to invoke judicial resolution of the 

dispute.”  Spencer, 523 U.S. at 11 (internal quotation marks omitted). 

       By contrast, requiring habeas petitioners to identify at least some collateral 

consequence that threatens them balances practical considerations and operation 

of the presumption.  In the ordinary case, petitioners—and the court—may look 

to the consequences regularly appearing in this context: e.g., future sentence 

enhancement, impeachment, or civil disabilities.  Where those readily 

identifiable consequences are not present, however, the state should not bear the 

burden of both identifying and refuting every possible alleged consequence in its 

laws.  Mindful of the Supreme Court’s caution in this area, we conclude that a 

petitioner seeking habeas review must identify some continuing collateral 

consequences that may flow from his criminal conviction—including those that, 

as discussed above, are merely hypothetical and speculative.19  Once a petitioner 

does so, however, the state bears the burden to prove by sufficient evidence that 

19 Additionally, we note that even where a criminal conviction is the subject of the 
inquiry, if the identified collateral consequences arise from separate and independent 
grounds from that conviction, the conviction “can have no meaningful effect . . . and 
hence cannot serve as a possible collateral consequence.”  Perez v. Greiner, 296 F.3d 123, 
126 (2d Cir. 2002).  This principle does not mean, however, that all convictions after the 
first (or most severe) do not have collateral consequences, if each marginally increases 
some risk or consequence.  See Sibron, 392 U.S. at 56. 


                                            31
there is “no possibility” such consequences will attach to his conviction.  See 

Sibron, 392 U.S. at 57. 

       With our framework established, we apply the Sibron presumption to the 

facts of this case.  Nowakowski has identified a sufficient collateral consequence 

to avoid mootness in this case—namely, the potential for impeachment in a 

future proceeding.20  Under New York law, the trial court in its discretion may 

permit cross‐examination into a criminal defendant’s prior bad acts or crimes 

upon balancing the probative value of the evidence with the risk of unfair 

prejudice.  See generally People v. Sandoval, 34 N.Y.2d 371 (1974).  In these 

instances, the defendant bears the burden “of demonstrating that the prejudicial 

effect of the admission of evidence thereof for impeachment purposes would so 

far outweigh the probative worth of such evidence on the issue of credibility as 

to warrant its exclusion.”  Id. at 378.   

       Additionally, where a criminal defendant presents evidence of his good 

character, the prosecution may prove a conviction tending to negate such trait; 

similarly, where conviction of an offense “constitutes an element of the offense 

  Nowakowski’s brief focuses on the threat of impeachment in his § 1983 suit.  
20

However, because of the prevalence of impeachment as a collateral consequence and 
our obligation to construe pro se submissions liberally, we interpret Nowakowski’s 
briefs and oral arguments to challenge the threat of impeachment through use of his 
conviction generally. 


                                             32
charged, or proof thereof is otherwise essential to the establishment of a legally 

sufficient case,” the previous conviction may be proved.  N.Y. CRIM. PROC. LAW 

§ 60.40[2]–[3].21  In least one decision, the Appellate Division has held that a 

conviction for harassment in the second degree can be the subject of proper 

cross‐examination.  See People v. Hogencamp, 295 A.D.2d 643, 643–44 (N.Y. 3d 

Dep’t 2002); see also N.Y. CRIM. PROC. LAW § 60.40[1] (permitting independent 

proof of conviction where it is a proper subject of cross‐examination and the 

defendant denies or answers equivocally).  Consequently, we conclude that 

Nowakowski’s conviction subjects him to the possibility of impeachment in a 

future criminal proceeding and thus presents a sufficient continuing collateral 

consequence to satisfy the requirements of a live case or controversy.  See Evitts, 

469 U.S. at 391 n.4; Sibron, 392 U.S. at 55–56. 22 



  In fact, the Sibron Court cited the predecessor statute to § 60.40 as the basis for its 
21

conclusion that the defendant could be subject to impeachment in a subsequent criminal 
proceeding.  See 392 U.S. at 55–56. 
22 Nowakowski has also argued that his conviction bars his § 1983 action under the 
doctrine of Heck v. Humphrey, supra, and that bar constitutes an additional collateral 
consequence.  Though the People urge us to hold that Spencer squarely forecloses this 
argument, we decline to do so for two reasons.  First, Spencer ultimately concluded no 
presumption should apply to parole revocations and thus held that the Heck bar was 
insufficient under the traditional rules of Article III standing, rather than the relaxed 
standard applicable to convictions.  See 523 U.S. at 17.  Second, we think the discussion 
in Spencer is less clear‐cut than the People maintain.  Although seven Justices joined 
Justice Scalia in concluding that the Heck argument was “a great non sequitur,” id., half 


                                            33
                                            III. 

       We conclude by addressing our colleague’s thoughtful dissenting opinion.  

As we read it, the dissent’s principal thesis is that the Sibron presumption was 

designed to apply—and therefore only applies—to convictions from which 

significant collateral consequences are likely to result.23  See, e.g., Dissenting Op., 

post, at 2–3, 19.  We think the dissent’s approach is incompatible with the 

Supreme Court’s practice and statements.  As an analytical matter, the dissent 

conflates the separate steps undertaken in Sibron and Spencer into a single inquiry 


the majority wrote in concurrence that if Heck did in fact bar the action, it “would 
provide a reason, whether or not dispositive, to recognize continuing standing to 
litigate his habeas claim,” id. at 19 (Souter, J., joined by O’Connor, Ginsburg, and Breyer, 
JJ., concurring).  The concurring Justices concluded, however, that “Spencer is free to 
bring a § 1983 action, and his corresponding argument for continuing habeas standing 
falls accordingly.”  Id.  We find unclear, therefore, Spencer’s discussion of the Heck bar as 
a continuing collateral consequence where (1) a conviction, rather than a parole 
revocation, is challenged and (2) where Heck would in fact bar the claim.  However, 
because the possibility of impeachment constitutes a sufficient collateral consequence, 
we need not decide Nowakowski’s Heck bar argument. 
23 The dissent insists that its approach cabining the Sibron presumption to certain 
“categories” of criminal convictions “is not [its] own.”  Post at 6–7 n.6.  Spencer, the 
dissent claims, did the same by refusing to apply Sibron to a parole revocation.  Id. 
(citing Spencer, 523 U.S. at 12).  The dissent misreads Spencer’s categorization of types of 
adjudication as an invitation to subcategorize further.  Rather than debating whether 
we should apply Sibron to a new “category of adjudication”—e.g., a criminal conviction, 
a parole revocation, or a designation as an enemy combatant—the dissent proposes that 
we split the category of criminal convictions into subcategories: criminal convictions 
significant enough to warrant Sibron and those too insignificant to warrant Sibron.  That 
new process of subcategorizing is novel and may someday be the law.  But today, it is 
not. 


                                             34
about whether collateral consequences do in fact flow from the defendant’s 

conviction.  In other words, the dissent’s approach would require a court to find 

that collateral consequences generally flow from the conviction before it applies a 

presumption that assumes, as a first step subject to rebuttal, that collateral 

consequences generally flow from the conviction.  Such an approach is, of course, 

no presumption at all—and if it were the approach the Supreme Court intended, 

Spencer could have been a great deal shorter and far less concerned with the 

presumption’s anomalous place in Article III standing analysis. 

      The Spencer Court described its precedents as being “willing to presume 

that a wrongful criminal conviction has continuing collateral consequences (or, 

what is effectively the same, to count collateral consequences that are remote and 

unlikely to occur).”  Spencer, 523 U.S. at 8 (emphasis added); see also id. at 10 

(“[After Sibron], and in summary fashion, we proceeded to accept the most 

generalized and hypothetical of consequences as sufficient to avoid mootness in 

challenges to conviction.” (emphasis added)).  It also characterized its past 

practice as “presuming collateral consequences (or of accepting the remote 

possibility of collateral consequences as adequate to satisfy Article III).”  Id. at 10 

(emphasis added); see also id. at 12 (describing it as “our presumption of collateral 




                                           35
consequences (or our willingness to accept hypothetical consequences)”).  The 

dissent appeals to the single instance in Spencer that uses the terms “significant” 

and “likely”:  “In the context of criminal conviction, the presumption of 

significant collateral consequences is likely to comport with reality.  As we said 

in Sibron, it is ‘an obvious fact of life that most criminal convictions do in fact 

entail adverse collateral legal consequences.’”  Id. at 12 (quoting Sibron, 382 U.S. 

at 55).  But here is the language immediately following that line in Sibron: “The 

mere ‘possibility’ that this will be the case is enough to preserve a criminal case 

from ending ‘ignominiously in the limbo of mootness.’” 392 U.S. at 55 (quoting 

Pollard v. United States, 352 U.S. 354, 358 (1957), and Parker v. Ellis, 362 U.S. 574, 

577 (1960) (Warren, C.J., dissenting)).  The dissent’s attempt to convert the 

presumption’s operation into an examination of the likelihood of collateral 

consequences for the conviction at issue, see post, at 25, is inconsistent with the 

Court’s actual practice, as well as Spencer’s description of that practice.24 



  We also note that the dissent’s reliance on a degree of “likelihood” will result in 
24

practical chaos.  Automatic statutory disabilities—like disenfranchisement or 
employment disqualification, see Dissenting Op., post, at 6–7, 7 n.7—do not require 
operation of a presumption; they are actual, extant consequences from which the 
defendant currently suffers.  Thus, the only function of the presumption is with respect 
to hypothetical, future consequences.  But a court applying a “likelihood” approach 
would have to determine whether hypothetical collateral consequences, e.g., denials of 
handgun permits in New York City—authorized when an individual has been 


                                           36
       The dissent’s approach is also in significant tension with Minnesota v. 

Dickerson, 508 U.S. 366 (1993).  As we note above, see supra note 15, Dickerson 

involved a case in which “no judgment of conviction was entered and, upon 

respondent’s successful completion of probation, the original charges were 

dismissed,” and in which a Minnesota law specifically prohibited the proceeding 

from being “deemed a conviction for purposes of disqualifications or disabilities 

imposed by law upon conviction of a crime or for any other purpose.”  508 U.S. 

at 371 n.2 (quoting MINN. STAT. § 152.18).  It is hard to imagine a case—including 

this one—that would meet the dissent’s proposed standard less than Dickerson—

and yet the Spencer Court cited it as an example of the presumption without a 

hint of disavowal, see 523 U.S. at 10. 

       In short, we think the dissent’s approach begs the question by demanding 

evidence of collateral consequences to invoke a rebuttable presumption that 

assumes those consequences exist.  Accepting the dissent’s propositions would 

also require us to conclude that what the Supreme Court has called a 

“presumption,” Spencer, 523 U.S. at 8, is not really a presumption at all; that 


convicted of a violation, see Rules of the City of New York, tit. 38, § 5‐10(a), are more or 
less likely than those the Supreme Court has identified, e.g., the potential for future 
criminal prosecution.  Asking a court to make that determination seems to invite 
judicial speculation or, worse, attempts at a Minority Report‐like predictive criminology. 


                                             37
when the Court said the presumption “is applied to criminal convictions,” id., it 

meant to say, but did not, that it is applied only to serious criminal convictions; 

and that when the Court said “a criminal case is moot only if it is shown that 

there is no possibility that any collateral legal consequences will be imposed on 

the basis of the challenged conviction,” Sibron, 392 U.S. at 57, it did not really 

mean the words only, no, or any.  While the Supreme Court may choose to cabin 

the presumption to specific offenses of a certain order of magnitude in the future, 

the Court has not done so yet.  We therefore “leav[e] to [the Supreme Court] the 

prerogative of overruling its own decisions,” Rodriguez de Quijas v. Shearson/Am. 

Express, Inc., 490 U.S. 477, 484 (1989), and take the Court at its word.25  Because 

Nowakowski has identified the possibility of a collateral consequence stemming 

from a criminal conviction—a consequence significant enough to have been 

accepted by the Supreme Court in the past—his case is not moot. 




25 We express no opinion about how we would approach this question from a “blank 
slate.”  Dissenting Op., post, at 28.  When confronted with Supreme Court precedent, it 
is not the job of this Court to ruminate on what it might do without that guidance.  Our 
refusal to engage the dissent’s “blank slate” should not be confused for implicit 
approval of the dissent’s novel approach. 


                                           38
                                  CONCLUSION 

      In sum, Nowakowski was in custody for the purposes of habeas review 

while under a sentence of conditional discharge that obligated him to appear in 

specific places at specific times and subjected him to the discretion of the court to 

modify or revoke his discharge.  In addition, Nowakowski’s conviction is 

criminal for the purposes of the Sibron presumption, and he has identified a 

continuing collateral consequence under its application.  His petition thus 

presents a live case or controversy sufficient to sustain federal jurisdiction.  

Accordingly, the District Court’s order of May 30, 2014, is hereby VACATED, 

and the case is REMANDED to the District Court for further proceedings 

consistent with this opinion. 




                                          39
LIVINGSTON, Circuit Judge, dissenting: 

              A petitioner must, at “all stages of federal judicial proceedings,” be able to 

demonstrate  that  he  has  “suffered[]  or  [is]  threatened  with[]  an  actual  injury 

traceable  to  the  defendant  and  likely  to  be  redressed  by  a  favorable  judicial 

decision.”    Spencer  v.  Kemna,  523  U.S.  1,  7  (1998)  (quoting  Lewis  v.  Cont’l  Bank 

Corp.,  494  U.S.  472,  478  (1990)).    Absent  a  concrete,  non‐speculative,  and 

redressable injury, a case ceases to present “a case or controversy under Article 

III . . . of the Constitution.”  Id.  As we have long observed, “[f]ederal courts are 

courts  of  limited  jurisdiction.    They  possess  only  that  power  authorized  by 

Constitution  and  statute,  which  is  not  to  be  expanded  by  judicial  decree.”  

Kokkonen  v.  Guardian  Life  Ins.  Co.  of  Am.,  511  U.S.  375,  377  (1994)  (citations 

omitted). 

              Robert  Nowakowski  cited  a  single  collateral  consequence  in  his  initial 

habeas  petition  —  the  potential  that  a  subsequent  suit  for  damages  under  42 

U.S.C. § 1983 might not be successful absent habeas relief — a consequence that 

the  Supreme  Court  has  previously  determined  to  be  insufficient  to  confer 

jurisdiction over a petition for habeas corpus on a federal court.1  See Spencer, 523 

                                                            
         Before  the  district  court,  Nowakowski  did  not  raise  the  possibility  that  his 
              1

conviction might be used to impeach him in a future court proceeding until his second 
                                                               1 
 
U.S. at 17 (discussing Heck v. Humphrey, 512 U.S. 477 (1994)).  The majority does 

not  suggest  that,  under  traditional  Article  III  principles,  Robert  Nowakowski’s 

petition for habeas corpus would be justiciable.  See Maj. Op. at 28 n.16.  Instead, 

the  majority  concludes  that  this  case  is  not  moot  for  two  interlocking  reasons.  

First, in the majority’s view, Sibron v. New York, 392 U.S. 40 (1968), requires that 

we apply a presumption of collateral consequences to Nowakowski’s conviction 

for  committing  a  violation‐level  offense,  notwithstanding  the  Supreme  Court’s 

suggestion in Spencer that such a presumption accords with Article III principles 

only  when  it  is  a  “presumption  of  significant  collateral  consequences”  that 

“comport[s]  with  reality.”    523  U.S.  at  12  (emphasis  added).    Next,  having 

extended this presumption further than the Supreme Court has ever extended it, 

the majority applies the presumption in a way that makes it all but irrebuttable, 

concluding  that  a  single  unlikely  consequence  —  the  remotest  risk  of 

impeachment  (more  remote  than  the  risks  rejected  as  insufficient  to  create 

jurisdiction in Spencer, 523 U.S. at 14‐17) — suffices to defeat mootness here.   



                                                                                                                                                                                                
reply  letter  to  the  Government’s  motion  to  dismiss  his  petition  as  moot.    See  Second 
Letter from Robert Nowakowski in Opp. to Gov’t’s Mot. to Dism. on Mootness Grounds 
at  1,  Nowakowski  v.  New  York,  No.  13‐cv‐3709(ENV)(LB)  (E.D.N.Y.  May  30,  2014),  ECF 
No. 22 (“Second Nowakowski Letter”).  
 
                                                                                              2 
 
      I  would  hold  that,  because  application  of  a  “presumption  of  significant 

collateral consequences” to a conviction for a violation‐level offense in New York 

“is  [not]  likely  to  comport  with  reality,”  Supreme  Court  precedent  neither 

requires nor permits us to extend that presumption to the category of judgment 

at issue here.  Id. at 12.  Assuming, arguendo, that such a presumption does apply, 

I would further find that the Government has clearly rebutted it.  Accordingly, I 

would dismiss Nowakowski’s petition as moot.  

                                           I. 

      Robert Nowakowski was convicted of harassment in the second degree, a 

violation‐level offense in New York (specifically denominated a “petty offense,” 

rather  than  a  “crime”)  for  which  the  maximum  punishment  is  fifteen  days’ 

incarceration  and/or  a  $250  fine.    See  N.Y.  Penal  Law  §  10.00  (defining  four 

categories  of  “offenses,”  including  “[t]raffic  infraction[s],”  “[v]iolation[s],” 

“[m]isdemeanor[s],”  and  “[f]elon[ies],”  the  latter  two  of  which  are  formally 

labeled “[c]rime[s]”); id. § 240.26 (defining harassment in the second degree as a 

“violation”); N.Y. Crim Proc. L. § 1.20(39) (defining “[p]etty offense” to mean “a 

violation  or  traffic  infraction”);  N.Y.  Penal  Law  §  80.05(4)  (articulating  the 




                                            3 
 
maximum  fine).2    Nowakowski  was  originally  sentenced  to  pay  a  $100  fine.  

Several years after his initial sentencing, however, and just prior to his filing suit 

pursuant to 42 U.S.C § 1983 seeking money damages for alleged violations of his 

constitutional rights in connection with his conviction, he successfully moved the 

New  York  court  to  resentence  him  to  a  year  of  conditional  discharge  with  the 

sole condition of mandatory attendance at a day of community service.3 


                                                            
          A defendant may be convicted of harassment in the second degree for, inter alia, 
              2

“follow[ing]  a  person  in  or  about  a  public  place”  and  “engag[ing]  in  a  course  of 
conduct . . . which  .  .  .  seriously annoy[s]  [an]other  person.”    N.Y.  Penal  Law  §  240.26.  
Other violation‐level offenses in New York include disorderly conduct, see id. § 240.20 
(defining  the  offense  to  include,  inter  alia,  “obstruct[ing]  vehicular  or  pedestrian 
traffic”);  loitering,  see  id.  §  240.35  (including  when  a  person  “remains  in  any 
transportation  facility  [without  authorization]  .  .  .  for  the  purpose  of  entertaining 
persons  by  singing,  dancing  or  playing  any  musical  instrument”);  and  “[u]nlawfully 
posting advertisements,” see id. § 145.30 (including when a person, “having no right to 
do so nor any reasonable ground to believe that he has such right, . . . posts, paints or 
otherwise affixes to the property of another person any advertisement, poster, notice or 
other matter designed to benefit a person other than the owner of the property”).  New 
York is not alone in distinguishing “crimes” from more petty violations.  See, e.g., 18 Pa. 
C.S.A. § 106 (listing felony, misdemeanor, and “summary offenses,” the latter including 
offenses  expressly  designated  as  such  as  well  as  offenses  for  which  “the  maximum 
[term  of  incarceration  that  may  be  imposed]  is  not  more  than  90  days”);  see  also    id. 
§ 6708  (designating  “[r]et[aining]  library  property  after  notice  to  return”  a  summary 
offense).   

           The  majority  observes  that  the  “Notice  of  C.S.  Obligation”  Nowakowski 
              3

received indicated that the date for performance could not be rescheduled.  Maj. Op. at 
12.    This  is  so,  but  it  is  also  the  case  that  the  sentencing  court  explicitly  solicited 
Nowakowski’s  input  in  selecting  the  day,  asking  whether  “[a]ny  particular  day 
work[ed]  for  [him]”  and  indicating  that  the  individuals  who  would  schedule  the  day 
would “ask [Nowakowski]” what he would prefer.  Gov’t App’x at 6.  
 
                                                               4 
 
              Days before he was to perform his community service, Nowakowski filed 

a  petition  for  habeas  relief.    Likely  aware  that  he  would  complete  his  sentence 

prior to adjudication of his habeas motion, cf. Spencer, 523 U.S. at 7 (noting that, 

once  a  sentence  expires,  a  petitioner  must  point  to  “some  concrete  and 

continuing injury . . . if the suit is to be maintained” (citing Carafas v. LaVallee, 391 

U.S. 234, 237‐38 (1968)), Nowakowski asserted a single collateral consequence to 

defeat mootness: that, absent favorable termination in his habeas proceeding, he 

might be unable successfully to pursue his damages suit, cf. id. at 17 (dismissing 

this  argument  as  “a  great  non  sequitur”).4    At  no  point  —  either  before  the 

district  court  or  before  this  Court  on  appeal  —  did  Nowakowski  argue  that  a 

presumption of collateral consequences did or should apply to his violation‐level 

conviction, an offense sufficiently low‐level as not to be labeled criminal by New 

York State.5    

                                                            
       In  his  second  reply  letter  to  the  Government’s  motion  to  dismiss  on  mootness 
       4

grounds, Nowakowski briefly noted that the conviction might be used to impeach him 
in a future court proceeding.  See Second Nowakowski Letter, supra, at 1. 
  
    5  Where  a  petitioner  —  even  a  pro  se  petitioner  —  fails  to  make  a  particular 

argument before our Court — let alone fails to make the argument before our Court and 
the  district  court  —  we  generally  deem  the  argument  waived.    Cf.  Fleming  v.  United 
States,  146  F.3d  88,  90  (2d  Cir.  1998)  (noting,  in  a  case  where  the  petitioner  failed  to 
allege  in  the  district  court  any  continuing  legal  consequences  sufficient  to  permit  his 
petition for coram nobis relief to survive, but did cite such consequences on appeal, that, 
though “a district court must review a pro se petition for collateral relief ‘with a lenient 
                                                               5 
 
              The Government, in addition to arguing that a Heck bar (whether or not it 

would  exist  here)  is  not  a  sufficient  collateral  consequence  to  keep 

Nowakowski’s  petition  alive,  argued  that  a  violation‐level  conviction,  which  is 

not  denominated  a  crime,  does  not,  as  a  categorical  matter,  entail  sufficient 

collateral  consequences  to  support  federal  jurisdiction.6    A  conviction  for  a 

                                                                                                                                                                                                
eye, allowing borderline cases to proceed,’ [w]here . . . a petition fails even vaguely to 
suggest  an  essential  element  of  a  claim  for  relief,  the  district  court  is  not  required  to 
overlook  the  deficiency”  (quoting  Williams  v.  Kullman,  722  F.2d  1048,  1050  (2d  Cir. 
1983));  LoSacco  v.  City  of  Middletown,  71  F.3d  88,  93  (2d  Cir.  1995)  (“[W]e  need  not 
manufacture claims of error for an appellant proceeding pro se, especially when he has 
raised an issue below and elected not to pursue it on appeal.”).  Though a party cannot 
waive  a  challenge  to  the  court’s  jurisdiction,  that  does  not  mean  that  a  party  cannot 
waive a particular argument as to why the court would have jurisdiction.  See, e.g., Diaz v. 
State of Florida Fourth Jud. Circ. ex rel. Duval Cty., 683 F.3d 1261, 1264 n.5 (11th Cir. 2012); 
see also Wenegieme v. Wells Fargo Home Mortg., __ F. App’x __ 2016 WL 1039578, at *1 (2d 
Cir. Mar. 16, 2016) (summary order) (finding that a pro se litigant’s failure to challenge 
on appeal a district court’s findings in regard to its jurisdiction waived that challenge).  
The majority nevertheless decides the case on a ground not suggested by Nowakowski, 
either before the district court, or on appeal.  As the majority addresses the argument, 
so do I. 
 
    6  In  suggesting  that  certain  consequences  are  likely  or  unlikely  to  exist  as  a 

“categorical  matter,”  I  mean  to  distinguish  the  general  likelihood  that  collateral 
consequences  will  flow  from  a  particular  category  of  adjudication  from  the  specific 
likelihood  that  a  given  petitioner  may  be  facing  a  concrete  harm.    Though  the  latter 
question is always relevant to whether a petition is moot (whether or not one applies a 
presumption),  the  former  is  germane  to  whether  application  of  a  presumption  of 
significant  collateral  consequences  serves  the  purposes  of  Article  III,  or  amounts  to 
mere  expansion  of  jurisdiction  by  “judicial  decree.”    Kokkonen,  511  U.S.  at  377.    This 
distinction between asking whether a category of adjudication is likely, in the ordinary 
case, to entail significant collateral consequences, and whether a specific petitioner has 
sufficiently  alleged  harm  is  not  my  own.    In  Spencer,  the  Court  held  that  parole 
revocations, as a category of adjudication, were insufficiently likely to entail significant 
                                                                                              6 
 
violation‐level offense in New York does not disqualify a defendant from voting, 

see  N.Y.  Elec.  Law  §  5‐106,  or  from  serving  on  a  jury,  see  N.Y.  Jud.  Law  §  510.  

Nor does it appear generally to disqualify a person from engaging in any type of 

employment.7  In general, the records of any arrest and prosecution that ends in 

conviction of a violation are sealed upon termination of the action, or destroyed 

or  returned  to  the  defendant.    See  N.Y.  Crim.  Proc.  Law  §  160.55.    Such  a 

conviction  does  not  automatically  enhance  a  future  sentence  under  New  York 

law,  see  N.Y.  Penal  Law  §  70.06  (enhancing  a  sentence  on  the  basis  of  a  prior 


                                                                                                                                                                                                
collateral  consequences  in  the  ordinary  case  to  merit  a  presumption  of  such 
consequences,  see  Spencer,  523  U.S.  at  12,  before  asking  whether  the  specific  petitioner 
had presented sufficient consequences to defeat mootness, see id. at 14.  Post‐Spencer, we 
have  consistently  approached  the  question  whether  to  apply  a  presumption  to  a  new 
category of adjudication by asking whether, as a categorical matter, such a presumption 
would  be  warranted.    See,  e.g.,  United  States  v.  Mercurris,  192  F.3d  290,  293‐94  (2d  Cir. 
1999).  
 
    7  See,  e.g.,  N.Y.  Jud.  Law  §  90  (observing  that  conviction  of  a  felony  results  in 

immediate disbarment of an attorney and that conviction of a “serious crime” results in 
suspension — with the latter defined either as a crime that is a felony “under the laws 
of  any  state,  district  or  territory  or  of  the  United  States”  though  not  in  New  York,  or 
which has,  as “a  necessary element . . .  interference with  the  administration of  justice, 
false  swearing,  misrepresentation,  fraud,  willful  failure  to  file  income  tax  returns, 
deceit,  bribery,  extortion,  misappropriation,  theft,  or  an  attempt  or  conspiracy  or 
solicitation  of  another  to  commit  a  serious  crime”);  N.Y.  Gen.  Bus.  Law  §  89‐ggg 
(empowering the state to take adverse action against an individual licensed to provide 
armored  car  services  if  that  individual  has,  inter  alia,  been  “convicted  of  a  serious 
offense  or  misdemeanor  which,  in  the  discretion  of  the  secretary,  bears  such  a 
relationship  to  the  provision  of  armored  car  services  .  .  .  as  to  constitute  a  bar  to 
licensure or renewal”). 
                                                                                              7 
 
felony conviction), or under federal law, see U.S.S.G. § 4A1.2(c) (excluding prior 

non‐felony offenses for purposes of calculating a Guidelines level if they appear 

on a list of petty offenses or are “similar to [those offenses appearing on the list]” 

unless “(A) the sentence was a term of probation of more than one year or a term 

of imprisonment of at least thirty days, or (B) the prior offense was similar to an 

instant offense”). 

      The  district  court,  having  no  argument  before  it  that  a  presumption  of 

collateral  consequences  should  apply,  and  having  been  presented  with  no 

reference  to  impeachment  in  any  of  Nowakowski’s  initial  briefs,  dismissed  his 

petition  as  moot  on  the  simple  basis  that  Nowakowski’s  single  alleged 

consequence — a potential Heck bar — had “no effect on” the mootness analysis.  

App’x  at  3.    The  majority  revives  Nowakowski’s  petition,  concluding  that  a 

presumption  of  collateral  consequences  (which  Nowakowski  himself  did  not 

argue  should  apply)  applies,  and  that  Nowakowski’s  petition  is  thus  not  moot.   

The  majority  holds  that  Supreme  Court  precedent  mandates  such  a  result.  

Analysis of this precedent suggests, instead, that the majority, far from applying 

the  presumption  as  the  Court  has  previously  applied  it,  has  extended  it  —  and 




                                            8 
 
that this extension is unwarranted on the basis of the holdings and reasoning of 

Sibron and Spencer. 

                                                II. 

                                                A. 

       The  genesis  of  this  case  can  be  tied  to  two  Supreme  Court  cases,  both 

decided in 1968.  In Carafas v. LaVallee, the Supreme Court held that the fact that a 

habeas petitioner’s sentence had expired would not render his petition for habeas 

relief  moot  as,  though  his  incarceration  itself  could  no  longer  be  remedied,  he 

nevertheless  faced  collateral  consequences  as  a  result  of  his  convictions  for  two 

felonies  —  burglary  and  grand  larceny.    391  U.S.  at  236‐37.    As  support  for  its 

conclusion,  the  Court  cited  numerous  consequences  that  flowed  from  these 

convictions,  observing  that  “[the  petitioner  could  not]  engage  in  certain 

businesses[,]  .  .  .  serve  as  an  official  of  a  labor  union  for  a  specified  period  of 

time[,] . . . vote in any election held in New York State[,] . . . [or] serve as a juror.” 

Id.  at  237.    “Because  of  these  [consequences,  the  petitioner  had]  ‘a  substantial 

stake  in  the  judgment  of  conviction  which  survive[d]  the  satisfaction  of  the 

sentence  imposed  on  him.’”    Id.  (quoting  Fiswick  v.  United  States,  329  U.S.  211 

(1946)  (in  which  a  conviction  rendered  a  petitioner  “liable  to  deportation  and 



                                                 9 
 
denial  of  naturalization,  and  ineligible  to  serve  on  a  jury,  vote,  or  hold  office,” 

Spencer, 523 U.S. at 9)).  

              One month later, the Court decided Sibron, which, though in the context of 

a direct appeal, extended the reasoning in Carafas and Fiswick and articulated the 

presumption  that  the  majority  applies  here.    In  Sibron,  the  Court  faced  the 

question whether an appellant’s  completion of his sentence — six months in jail 

for  conviction  of  unlawful  possession  of  heroin  —  rendered  his  appeal  moot.8  

See  392  U.S.  at  40.    Relying  primarily  on  three  cases,  Fiswick,  United  States  v. 

Morgan, 346 U.S. 502 (1954), and Pollard v. United States, 352 U.S. 354 (1957), each 

of which specifically addressed the collateral consequences of felony convictions, 

see,  e.g.,  Fiswick,  329  U.S.  at  222  (“[U]nless  pardoned,  [the  defendant  will]  carry 

through  life  the  disability  of  a  felon[,]  and  by  reason  of  that  fact  he  might  lose 

certain  civil  rights.”);  Pollard,  352  U.S.  at  358  (relying  on  Morgan  and  Fiswick’s 

discussion  of  the  civil  disabilities  associated  with  felony  convictions  to  observe 

that “[t]he possibility of consequences collateral to the imposition of sentence is 

sufficiently substantial to justify our dealing with the merits”), Sibron determined 

that it did not.   
                                                            
     Sibron  was  initially  charged  with  a  felony  but  ultimately  convicted  of  a 
       8

misdemeanor.  See Sibron, 392 U.S. at 45 n.1. 
 
                                                               10 
 
       The  Sibron  Court  began  by  suggesting  that  Pollard  “acknowledged  the 

obvious  fact  of  life  that  most  criminal  convictions  do  in  fact  entail  adverse 

collateral legal consequences.”  Sibron, 392 U.S. at 55.  It then, “without pausing 

to  canvass  the  possibilities  in  detail,”  proceeded  to  describe  specific  potential 

consequences  that  could  flow  from  the  conviction  at  issue  in  Sibron  itself.    Id.  

These  included  the  two  consequences  that  the  majority  highlights  —  that  the 

conviction  could  “be  used  to  impeach  [Sibron’s]  character  should  he  choose  to 

put it in issue at any future criminal trial [and] . . .  that [the conviction] must be 

submitted to a trial judge for his consideration in sentencing should Sibron again 

be  convicted  of a  crime.”    Id. at 55‐56.  The  Court  noted,  however,  that “[t]here 

are  doubtless  other  collateral  consequences”  —  a  proposition  likely  true  in  the 

context of a serious misdemeanor conviction and certainly true in the context of 

the felonies at issue in the precedent on which Sibron built its holding.  Id.; see also 

Perez v. Greiner, 296 F.3d 123, 125 (2d Cir. 2002) (observing that, “in Sibron[], the 

Court,  citing  various  collateral  consequences  such  as  deportation,  inability  to 

become a citizen, impeachment evidence in future criminal trials, and increased 

future  sentences,  asserted  a  presumption  that  collateral  consequences  attach  to 

criminal convictions post‐release”).     



                                             11 
 
              In  the  decades  that  followed,  the  Court  applied  the  presumption 

articulated in Sibron in the context of felony convictions, at no point applying it 

to an offense as categorically low‐level as Nowakowski’s, nor to any offense even 

arguably  not  designated  a  “crime.”9    Even  as  the  Court  continued  to  apply  the 

presumption to felony convictions, moreover, it issued two decisions limiting the 

presumption’s scope and even questioning its application in any circumstances.   

              First,  in  Lane  v.  Williams,  455  U.S.  624  (1982),  the  Court  assessed  whether 

respondents’ attack on their sentences to parole terms was rendered moot when 

these terms expired.10  The Lane Court did not explicitly discuss the applicability 

or  non‐applicability  of  a  “presumption  of  collateral  consequences.”    It  did, 

however,  find  the  case  moot.    The  Court  began  by  observing  that,  in  Carafas, 

numerous  collateral  consequences  associated  with  the  felony  conviction  there 

(including,  in  that  case,  disenfranchisement)  “were  sufficient  to  ensure  that  the 

litigant had” a constitutionally sufficient personalized stake.  Id. at 632 (quoting 

Carafas, 391 U.S. at 237).  The Court then concluded that the “doctrine of Carafas 

                                                            
     See Minnesota v. Dickerson, 508 U.S. 366, 371 n.2 (1993); Ball v. United States, 470 U.S. 
       9

856,  864‐65  (1985);  Evitts  v.  Lucey,  469  U.S.  387,  391  n.4  (1985);  Pennsylvania  v.  Mimms, 
434 U.S. 106, 109 n.3 (1977); Benton v. Maryland, 395 U.S. 784, 790‐91 (1969).   
     
   10 The respondents did not attack the convictions pursuant to which they had been 

sentenced, though they did seek effectively to expunge findings that they had violated 
their parole.  See id. at 631. 
                                                               12 
 
and Sibron [was] not applicable in this case” because “[n]o civil disabilities such 

as those present in Carafas result from a finding that an individual has violated 

parole.”    Id.    In  contrast  to  the  “statutory  consequences”  Carafas  discussed,  “a 

finding that an individual has violated parole,” the Court observed, at most leads 

to “non‐statutory consequences” — including adverse employment prospects or 

the  potential  that  “the  sentence  imposed  in  a  future  criminal  proceeding,  could 

be affected.”  Id.  Such consequences would depend on “discretionary decisions” 

of an employer or sentencing judge.  Id. at 632‐33.  The Court further noted that 

the potential that parole violations might be “considered in a subsequent parole 

determination”  was  also  insufficient  to  defeat  mootness:  Carafas  “concerned 

existing  civil  disabilities,”  but  the  finding  that  the  respondents  violated  their 

parole  could  not  “affect  a  subsequent  parole  determination  unless  [they]  again 

violate[d] state law, [were] returned to prison, and bec[a]me eligible for parole,” 

a  sequence  of  events  “[r]espondents  themselves  [would  be]  able—and  indeed 

required by law—to prevent.”  Id. at 632 n.13 (emphasis added).  Further, such a 

finding  did  not  in  and  of  itself  render  someone  ineligible  for  future  parole,  but 

was “simply one factor, among many” that might be considered.  Id.  Finally, the 

Court observed: “Collateral review of a final judgment is not an endeavor to be 



                                             13 
 
taken lightly.  It is not warranted absent a showing that the complainant suffers 

actual harm from the judgment that he seeks to avoid.”  Id.     

       In Spencer, the Supreme Court addressed whether a petitioner’s challenge 

to an order revoking his parole — an order based, inter alia, on a finding that he 

had  committed  forcible  rape  —  was  rendered  moot  when  the  petitioner’s 

sentence  expired.    Unlike  Lane  (which  found  the  petition  moot  but  did  not 

expressly analyze whether a presumption applied), the Court began by explicitly 

concluding  that  a  presumption  of  collateral  consequences  is  not  appropriately 

applied to a parole revocation.  See 523 U.S. at 8.  In so concluding, the Supreme 

Court  criticized  the  presumption  as  applied  even  to  criminal  convictions,  but  it 

did not overturn it.  It did, however, explain why the Sibron Court had applied a 

presumption  in  that  case.    First,  Spencer  noted  that  the  Sibron  Court’s 

understanding of standing and mootness was based on a then‐dominant view of 

such  Article  III  doctrines  as  simply  ensuring  the  sharpening  of  issues,  a 

“parsimonious  view”  that  “ha[d]  since  yielded  to  the  acknowledgment  that” 

such  doctrines  constitute  a  vital  “means  of  defin[ing]  the  role  assigned  to  the 

judiciary  in  a  tripartite  allocation  of  power.”    Id.  (quoting  Valley  Forge  Christian 

Coll. v. Am. United for Separation of Church & State, Inc., 454 U.S. 464, 474 (1982)).  



                                              14 
 
Second, the Court explained that “it is an ‘obvious fact of life that most criminal 

convictions  do  in  fact  entail  adverse  collateral  legal  consequences,’”  id.  at  12 

(quoting Sibron, 392 U.S. at 55), a proposition which meant that, in the context of 

such convictions, “the presumption of significant collateral consequences is likely 

to comport with reality.”  Id.  The Court then explained why such a presumption 

should  not  apply  to  Spencer’s  parole  revocation:  unlike  “most  criminal 

convictions,” such adjudications were not categorically likely to entail significant 

collateral consequences.  Id. 

       Having  determined  that  a  presumption  of  collateral  consequences  would 

not apply, the Court proceeded to examine, inter alia, five alleged consequences 

claimed  by  the  petitioner,  finding  each  inadequate  to  create  a  case  or 

controversy.  First, the Court held that the possibility that the revocation could be 

used to the petitioner’s detriment in some future parole proceeding was a mere 

“possibility  rather  than  a  certainty  or  even  a  probability.”    Id.  at  14.    Second, 

while  agreeing  that  “the  Order  of  Revocation  could  be  used  to  increase  [the 

petitioner’s] sentence in a future sentencing proceeding,” the Court observed that 

such  a  possibility  was  too  remote  as  “it  was  contingent  upon  respondents’ 

violating  the  law,  getting  caught,  and  being  convicted.”    Id.  at  15.    Third  and 



                                              15 
 
fourth,  though  the  Court  did  not  disagree  that  the  order  might  “be  used  to 

impeach  [the  petitioner]  should  he  appear  as  a  witness  or  litigant  in  a  future 

criminal or civil proceeding,” id. (emphasis added); or “used against him directly, 

pursuant  to  [the  federal  rules  of  evidence],”  it  held  that,  because  such 

impeachment  would  turn  on  various  “‘discretionary  decision[s]’”  of  the 

prosecutor or adverse counsel, id. at 16 (quoting Lane, 455 U.S. at 632); as well as 

the  similarly  discretionary  decision  of  the  “presiding  judge”  to  admit  such 

evidence, the possibility was overly remote, id.  Finally, the Court addressed the 

petitioner’s argument that, absent habeas relief, he would be unable to pursue a 

claim  for  damages  under  42  U.S.C.  §  1983.    The  Court  concluded  that  such  an 

argument  was  “a  great  non  sequitur,  unless  one  believes  (as  we  do  not)  that  a 

§ 1983 action for damages must always and everywhere be available.”  Id. at 17.  

Having  determined  that  the  consequences  on  which  Spencer  relied 

(consequences  of  substantially  greater  severity  than  the  consequences  at  issue 

here)  were  insufficient  to  create  a  case  or  controversy,  the  Court  dismissed  the 

petition as moot.  

 

 



                                            16 
 
                                                               B. 

              As framed by the majority, this case requires us to determine whether the 

presumption  of  collateral  consequences  applied  in  cases  like  Sibron  should  be 

extended  as  well  to  a  conviction  for  a  violation‐level  offense  in  New  York.    I 

would  hold  that  because  such  an  offense,  unlike  the  judgments  to  which  the 

Court  has  previously  applied  such  a  presumption,  is  not  likely  to  entail 

significant collateral consequences, such extension is not warranted.  I reach this 

conclusion for two interrelated reasons. 

              First,  as  is  evident  from  the  above  description  of  the  Sibron  line,  the 

Supreme  Court  has  never  before  applied  a  presumption  of  collateral 

consequences  to  a  judgment  as  low‐level  as  Nowakowski’s  (whether  or  not 

denominated “criminal”) — nor, for that matter,  to a conviction properly labeled 

a  “petty  offense”  as  that  term  is  understood  in  constitutional  parlance.11    The 

                                                            
           Our constitutional jurisprudence has long distinguished “petty offenses” from 
              11

“crimes” within the meaning of the Sixth Amendment, and on the basis that the former 
are less likely to entail sufficiently serious consequences to justify application of certain 
constitutional  protections.    See  infra  pp.  31‐32.    The  distinction  arises  in  numerous 
contexts  material  to  whether  a  judgment  will  entail  collateral  consequences.    See,  e.g., 
U.S.S.G. § 4A1.2(c) (generally excluding such offenses from criminal history calculations 
for  Guidelines  purposes).    The  Court,  moreover,  has  expressly  acknowledged  the 
necessity  of  determining  whether  rules  announced  broadly  as  applicable  to  criminal 
cases  necessarily  apply  as  well  to  petty  offenses.    See  Scott  v.  Illinois,  440  U.S.  367,  372 
(1979).   

                                                               17 
 
lowest‐level offense to which the Court has previously applied the presumption 

was the offense in Sibron itself — unlawful possession of heroin, a misdemeanor 

for  which  Sibron  received  a  six  months’  sentence.12    392  U.S.  at  45  n.1.    In  the 

years  since,  the  Court  has  consistently  applied  the  presumption  only  to  felony 

convictions  —  a  consistency  that  made  it  possible  for  Spencer  convincingly  to 

                                                            
            Several  lower  courts  have  held  that  various  lower‐level  misdemeanor 
              12

convictions  carried  insufficient  collateral  consequences  to  support  jurisdiction,  though 
they  have  not  always  clarified  whether  they  have  applied  a  presumption  of  collateral 
consequences  to  such  convictions.    See  e.g.,  Wickstron  v.  Schardt,  798  F.2d  268,  270  (7th 
Cir. 1986) (per curiam) (though resolving the case on other grounds, expressing doubt 
that the petition was not moot, and observing that “[i]n Carafas, the felony conviction at 
issue  resulted  in  disenfranchisement,  disqualification  for  certain  jobs  and  businesses, 
and  many other  serious legal consequences . . . .   [,  but  the  petitioner] does not  allege 
that his misdemeanor convictions produce similar effects”); Broughton v. North Carolina, 
717  F.2d  147,  148‐49  (4th  Cir.  1983)  (per  curiam)  (concluding  that  the  habeas  petition 
was  moot  because  petitioner’s  conviction  for  criminal  contempt,  a  misdemeanor 
pursuant  to  which  petitioner  had  served  a  30‐day  sentence,  did  not  carry  sufficient 
cognizable  collateral  consequences);  cf,  Mongeluzzo  v.  Henicks,  2014  WL  5685551,  at  *4 
(W.D. Pa. Nov. 4, 2014) (collecting cases for the proposition that “[c]ourts have reached 
different  conclusions  regarding  whether  collateral  consequences  are  presumed  with 
respect  to  misdemeanor  convictions”).    The  Ninth  Circuit,  in  contrast,  has  explicitly 
held  that  a  “presumption  that  collateral  consequences  flow  [is  applicable  to]  any 
criminal  conviction,”  Chacon  v.  Wood,  36  F.3d  1459,  1463  (9th  Cir.  1994)  (quoting 
Hirabayashi v. United States, 828 F.2d 591, 605‐06 (9th Cir. 1987)), though this holding has 
been criticized within the circuit, see Larche v. Simons, 53 F.3d 1068, 1070 (9th Cir. 1995), 
and at least one subsequent panel has assessed the mootness of a “petty misdemeanor” 
without, seemingly, applying a presumption, see United States v. Roblero‐Solis, 588 F.3d 
692,  698  (9th  Cir.  2009)  (though  finding  an  appeal  from  a  “petty  misdemeanor[]”  not 
moot, citing to Spencer for the proposition that “the prospect of a higher sentence” was 
insufficient,  by  itself,  to  render  the  case  justiciable,  and  engaging  in  a  discussion  that 
would  seem  unnecessary  were  the  panel  to  have  applied  Chacon’s  irrebuttable 
presumption).  
         
                                                               18 
 
observe that the “presumption of significant collateral consequences [was] likely 

to  comport  with  reality.”    Spencer,  523  U.S.  at  12.    This  factual  consistency  is 

relevant  to  whether  such  a  presumption  should  —  and  certainly  need  —  apply 

here.    Cf.  Powers  v.  Hamilton  Cty.  Pub.  Def.  Comm’n,  501  F.3d  592,  602  (6th  Cir. 

2007)  (distinguishing  “the  ordinary  rule  refinement  that  appellate  courts 

necessarily  engage  in  [from]  an  improper  departure  from  binding  Supreme 

Court  precedent,”  in  the  context  of  distinguishing  a  prior  Supreme  Court  case 

that did not address the same “factual scenario”).13 


                                                            
        The  majority  argues  that  the  Court’s  analysis  in  Dickerson  undermines  my 
       13

conclusion in this case, and is inconsistent with my description of the Court’s practice as 
only  applying  the  presumption  to  more  serious  adjudications.    See  Maj.  Op.  at  37;  see 
also  Dickerson,  508  U.S.  at  371  n.2.    In  Dickerson,  the  defendant  was  convicted  of  fifth‐
degree possession of a controlled substance, crack cocaine, a felony in Minnesota.  See 
State v. Dickerson, 481 N.W.2d 840, 842 (Minn. 1992).  He was then sentenced pursuant to 
Minn. Stat. § 152.18, a diversionary scheme which permits a court not to enter a public 
judgment  of  conviction,  and  generally  mitigates  many  of  the  collateral  consequences 
that would otherwise flow from such a conviction.  See Dickerson, 508 U.S. at 371 n.2.  In 
assessing whether the State’s appeal was moot, the Court cited to Sibron and observed 
that the reinstated judgment, though still subject to the diversionary sentence, could be 
used  not  only  for  various  purposes  in  Minnesota,  see  id.  (citing  Minn.  Stat.  § 152.18(c) 
(noting,  inter  alia,  that  the  record  of  the  proceedings  could  be  used  “for  purposes  of  a 
criminal  investigation,  prosecution,  or  sentencing”)),  but  also  that  the  Eighth  Circuit 
had  concluded that it  could  “be included in calculating  a  defendant’s criminal  history 
category in the event of a subsequent federal conviction,” id.   
    The  majority  suggests  that  a  presumption  must  apply  in  this  case,  as  the  specific 
consequences  cited  in  Dickerson  are  arguably  commensurate  with  those  generally 
associated with a violation.  But in comparing the specific consequences Dickerson faced 
as  a  result  of  committing  a  felony  with  the  categorically  likely  consequences  of  a 
violation‐level  conviction,  the  majority  conflates  two  inquiries:  the  ex  ante 
                                                               19 
 
              Second, the reasoning of Sibron and Spencer confirms that this is a factual 

distinction  with  a  difference  —  that  while  such  a  presumption  might  be 

appropriate  in  the  context  of  a  more  serious  conviction,  it  is  not  appropriate  as 

applied  to  the  category  of  judgment  here.    In  Sibron,  the  Court  “acknowledged 

the  obvious  fact  of  life  that  most  criminal  convictions  do  in  fact  entail  adverse 

collateral  legal  consequences.”    392  U.S.  at  55.    In  justifying  its  approach  to 

mootness,  the  Court  then  briefly  analyzed  the  consequences  that  might  flow 

from  the  defendant’s  conviction.      In  the  Court’s  view,  it  was  not  just  that  the 

conviction  could  be  used  to  impeach  the  defendant  and  for  purposes  of 

sentencing  enhancement  —  the  Court  plausibly  observed  that  “[t]here  [were] 

doubtless  other  collateral  consequences.”    Id.  at  56.    In  contrast,  Spencer,  in 

declining  to  apply  a  presumption  of  collateral  consequences  to  a  parole 
                                                                                                                                                                                                
determination  whether  to  apply  a  presumption  to  a  category  of  adjudication;  and  the 
specific question whether such a presumption has been rebutted in a particular case.  To 
reiterate,  Dickerson  was  charged  with  and  convicted  of  a  felony.    See  id.    Though  the 
sentence  in  Dickerson  might  have  been  relevant  to  whether  the  presumption  was 
rebutted,  it  did  not  change  the  answer  to  the  ex  ante  question,  long  resolved  by  the 
Court:  whether  the  presumption  is  merited  as  applied  to  a  felony  conviction.    The 
majority thus tries to stack the deck, comparing the rare felony case, where conviction 
may entail few collateral consequences, with the usual violation.    Finally, to the degree 
that we were to compare the specific consequences Dickerson faced upon reinstatement 
of  the  judgment  against  him  with  the  specific  consequences  Nowakowski  faces,  it  is 
hardly  obvious,  as  the  majority  suggests,  that  the  consequences  in  Dickerson  were  less 
severe.  For various state purposes, and for federal sentencing enhancement purposes, 
Dickerson’s  criminal  conviction  remained  a  felony  conviction,  which  could  lead  to 
mandated sentencing enhancements. 
                                                                                             20 
 
revocation,  concluded  that  application  of  a  presumption  to  such  revocations, 

unlike application of a presumption to the convictions at issue in Sibron and its 

progeny, would not be “likely to comport with reality.”  Spencer, 523 U.S. at 12; 

see  also  Lane,  455  U.S.  at  632‐33  (distinguishing  the  parole  revocation  from  the 

convictions in Sibron and Carafas not because the former was not “criminal” or a 

“conviction,” but because “[n]o civil disabilities such as those present in Carafas 

result from a finding that an individual has violated parole”).  The reasoning in 

Spencer — which in turn characterized the cases that came before it — was thus 

as  follows:  first,  the  Sibron  presumption  was  justified  because  collateral 

consequences  were  categorically  likely  to  flow  from  convictions;  and  second, 

such consequences were less likely to flow from parole revocations, rendering a 

parallel  presumption  fundamentally  inconsistent  with  our  obligations  under 

Article III.  This Court, moreover, in deciding whether to extend the presumption 

to  a  new  category  of  judgment,  has  described  the  reasoning  of  Sibron,  Spencer, 

and  Lane  in  precisely  this  way.    See  United  States  v.  Mercurris,  192  F.3d  290,  293 

(2d Cir. 1999).14 


                                                            
           In  Mercurris,  we  declined  to  presume  the  existence  of  collateral  consequences 
              14

flowing from an erroneous sentencing enhancement.  192 F.3d at 293‐94.  In declining to 
do so, the court, first, described the reasoning of Sibron as follows: 
 
                                                               21 
 
              In  light  of  the  Court’s  prior  holdings,  and  the  reasoning  of  Sibron  and 

Spencer,  it  is  perfectly  evident  that  a  presumption  of  collateral  consequences 

cannot  logically  be  extended  to  a  violation‐level  offense  in  New  York.    This  is 

because  the  general  consequences  of  such  an  offense  are  not  only  categorically 

less  severe  than  the  consequences  logically  associated  with  the  convictions  to 

which a presumption was applied in Sibron and its progeny, but also than those 

associated with parole revocations.15  Parole revocations, after all, can result in a 

                                                                                                                                                                                                
              This  presumption  of  collateral  consequences  has  been  justified  on  the 
              theory that “most criminal convictions do in fact entail adverse collateral 
              legal  consequences,”  Sibron[,  392  U.S.  at  55],  in  that  convicted  criminals 
              often face certain “civil disabilities” as a result of their conviction[,] Lane[, 
              455  U.S.  at  632  n.13;]  .  .  .  such  [as]  being  “barred  from  holding  certain 
              offices, voting in state elections, and serving as a juror.”  Id. 
 
Id.  at  293.    The  court  then  observed  that  Spencer  declined  to  apply  the  presumption 
because “parole revocations do not ordinarily result in the sort of civil disabilities that 
justify  the  presumption  when  dealing  with  a  criminal  conviction.”    Id.    Finally,  the 
court,  analogizing  to  the  case  before  it,  declined  to  apply  a  presumption  of  such 
consequences  in  the  context  of  sentencing  enhancements.    Other  circuit  courts  have 
understood  the  methodology  of  Spencer  similarly,  and  have  engaged  in  the  precise  ex 
ante determination I outline herein to determine whether to extend the presumption to 
other  categories  of  judgment.    See  Gul  v.  Obama,  652  F.3d  12,  17  (D.C.  Cir.  2011) 
(declining to presume that collateral consequences flow from detention at Guantanamo 
Bay  and  designation  as  an  enemy  combatant,  as  there  is  “no  basis  for  inferring  [such 
designations] routinely have collateral consequences”); Beachem v. Schriro, 141 F.3d 1292, 
1294  (8th  Cir.  1998)  (declining  to  presume  collateral  consequences  both  because 
Spencer’s criticism of such a presumption cautioned against extending it, and because “it 
is improbable that the [challenged] parole will adversely affect [the petitioner]”).  
 
         15  I  do  not  read  the  majority  to  disagree  with  this  factual  premise,  see,  e.g.,  Maj. 

Op. at 26 (observing that “[b]ecause Nowakowski’s conviction was based on one of the 
                                                                                             22 
 
mandated  federal  sentencing  enhancement.    See  U.S.S.G.  §  4A1.2(k).    In  contrast, 

even  assuming  that  the  mere  risk  of  a  sentencing  enhancement  is  sufficient  to 

justify  application  of  a  presumption  after  Lane  and  Spencer,  cf.  United  States  v. 

Dominguez‐Carmona,  166  F.3d  1052,  1059–60  (10th  Cir.  1999)  (Lucero,  J., 

concurring) (“[T]he Supreme Court in Spencer[] . . . . cast into doubt the practice 

of using highly speculative collateral consequences to stave off mootness . . . .”); 

Mercurris, 192 F.3d at 294 (declining to apply a presumption to a determination 

that a conviction is an aggravated felony, as, post‐Spencer, “a finding of collateral 

consequences cannot be based on the speculation that an individual will receive 

an  enhanced  sentence  in  a  future  sentencing  proceeding  in  connection  with  a 
                                                                                                                                                                                                
lowest  level  offenses  under  state  law,  we  think  it  is  likely  that  he  will  suffer  fewer 
collateral  consequences  than  if  convicted  of  a  felony  or  even  a  misdemeanor”),  which 
case  law  also  reflects,  see  Meister  v.  N.Y.  State  Att’y  Gen.,  No.  06‐CV‐0090(RJA)(VEB), 
2007  U.S.  Dist.  LEXIS  98605,  at  *15  (W.D.N.Y.  M.J.  Sept.  6,  2007),  adopted  by  Meister  v. 
N.Y.  State  Atty’  Gen.,  2007  U.S.  Dist.  LEXIS  98037  (W.D.N.Y.  Sept.  26,  2007)  (“In  this 
Court’s  view,  [the  petitioner’s]  conviction  for  a  ‘violation’  [in  New  York]  —  a  less 
serious  offense  than  a  ‘misdemeanor’  —  . . . cannot  cause  him  the  kind  of  civil 
disabilities  identified  in  Spencer.”);  cf.  Gentry  v.  Deuth,  456  F.3d  687,  694–95  (6th  Cir. 
2006)  (“[T]he  law  does  not  require  a  habeas  petitioner  to  prove  .  .  .  that  she  may  face 
collateral consequences of her . . . felony conviction, for the disabilities consequent to a 
felony  conviction  are  legion,  and  patently  obvious  in  many  cases”  (citing  Spencer,  523 
U.S. at 8)); Broughton, 717 F.2d at 149 (finding that a petition challenging a misdemeanor 
conviction  was  moot  upon  completion  of  sentence  because  the  conviction  would  not, 
inter alia, “prevent [the petitioner] from voting, serving on a jury, obtaining a license to 
practice law, becoming an official of a labor union, or qualifying for state elective office, 
. . . [n]or . . . expose her to the possibility of an enhanced sentence if she commits a later 
criminal act” (citations omitted)). 
 
                                                                                             23 
 
crime  he  has  not  yet  committed”),  there  is  minimal  risk  of  such  enhancement 

with  prior  violations,  see  N.Y.  Penal  Law  §  70.06;  U.S.S.G.  § 4A1.2(c).16    As  the 

majority observes,  there may  be  some  risk  of  impeachment associated with 

conviction  of  a  violation‐level  offense  —  though  only,  it  seems,  in  state 

criminal  court.    See  Maj.  Op.  at  32‐33.    Even  if  evidence  rules  permit 

introduction  of  a  violation‐level  conviction  just  as  they  would  permit 

introduction  of  a  more  serious  offense,  however,  the  risk  of  impeachment 

actually occurring is not logically commensurate.17  And Spencer makes clear 


                                                            
           I do not mean to suggest that there is no possibility that a petitioner could face 
              16

a federal sentencing enhancement on the basis of a violation‐level offense generally, or 
Nowakowski’s  violation,  specifically.    But  in  assessing  whether  a  presumption  is 
appropriate, it bears pointing out that under the federal Sentencing Guidelines, certain 
petty  offenses  are  generally  excluded  from  calculating  a  criminal  history.  See 
U.S.S.G. § 4A1.2(c)(1)  (“Sentences  for  the  following  prior  offenses  and  offenses  similar 
to them, by whatever name they are known, are counted only if (A) the sentence was a 
term  of  probation  of  more  than  one  year  or  a  term  of  imprisonment  of  at  least  thirty 
days, or (B) the prior offense was similar to an instant offense[.]”); see also United States 
v.  Morales,  239  F.3d  113,  118‐20  (2d  Cir.  2000)  (discussing  second‐degree  harassment 
specifically).    There  is  thus  little  question  that  the  risk  of  a  statutory  sentencing 
enhancement for the vast majority of such offenses is nonexistent. 
 
        17  Thus,  it  seems  unlikely  a  prosecutor  would  attempt  to  impeach  a  future 

defendant  for  unlawfully  putting  up  posters  on  private  property,  see  N.Y.  Penal  Law 
§ 145.30,  or  that  a  court  would  generally  permit  impeachment  even  with  an 
adjudication of second‐degree harassment.  The New York Court of Appeals has made 
clear that evidence of an offense must in fact bear “logically and reasonably on the issue 
of credibility,” and that some convictions are far more likely to bear on that issue than 
others — of which harassment in the second degree (and most violation‐level offenses) 
would  appear  logically  to  be  in  the  latter  category.    People  v.  Sandoval,  34  N.Y.2d  371, 
                                                               24 
 
that  some  small  risk  of  impeachment  is  simply  not  enough  to  render  a 

presumption appropriate.18      

              In short, it is not simply that a violation‐level offense is factually distinct in 

severity  from  the  offenses  to  which  the  Court  has  previously  applied  a 

presumption.  It is that the way that such an offense, not denominated a crime in 

New  York  State,  is  distinct  distinguishes  it  from  those  convictions  and  makes 

evident that no presumption should apply.19  Indeed, the basic logic of applying 

                                                                                                                                                                                                
376‐77  (1974)  (noting  that  “[t]he  commission  of  an  act  of  impulsive  violence  .  .  .  will 
seldom have any logical bearing on the defendant’s credibility, veracity, or honesty . . . 
[in  contrast  to]  crimes  or  acts  of  individual  dishonesty,  or  untrustworthiness”).    The 
majority is correct that there is some risk that numerous prior bad acts could be used to 
impeach a defendant in New York — indeed, whether or not he is convicted of a crime 
as  a  result  of  that  act.    See  id.  at  376  (referring  to  admission  of  “[e]vidence  of  prior 
specific criminal, vicious, or immoral conduct”).  By the majority’s reasoning, however 
(which  deems  this  possibility  alone  sufficient  to  raise  a  presumption),  Spencer  itself 
should likely have come out the other way.   
          
         18  Though  Spencer  analyzed  the  risk  of  impeachment  in  the  context  of  assessing 

the  specific  harms  cited  by  the  petitioner  therein  (rather  than  in  the  context  of  a 
categorical  assessment  of  whether  a  presumption  should  apply),  its  analysis  makes 
evident  that  parole  revocations  generally  do  entail  some  risk  of  impeachment  — 
certainly  no  less  than  a  violation  —  and  that  this  is  not  enough  to  satisfy  Article  III’s 
case  or  controversy  requirement,  generally,  or  to  support  a  presumption  that  such 
requirement has been met in the context of a specific category of judgment.  See Spencer, 
523 U.S. at 15‐16. 
 
         19  The  majority  is  able  to  downplay  the  significance  of  New  York’s  own 

designation  of  its  offense  as  something  other  than  a  “crime”  by  resolving  this  case 
through invocation of doctrine formulated in a largely inapposite context.  See Maj. Op. 
at  15‐25.    New  York’s  classification  of  such  violations  as  non‐criminal,  however  —  a 
classification that New York reflects in numerous ways throughout its statutory regime, 
                                                                                             25 
 
a  presumption  of  collateral  consequences  to  a  serious  conviction  clearly 

forecloses application of such a presumption here.  To the degree that the Court 

has  “presum[e]d”  significant  consequences,  it  has  done  so  because  they  are 

likely;  and  to  the  degree  that  the  Court  has  “count[ed]  collateral  consequences 

that  are  remote  and  unlikely  to  occur,”  it  has  done  so  both  because  such 

consequences  invariably  sit  beside  other  unstated,  and  unacknowledged  likely 

consequences,  and  because  the  seriousness  of  the  convictions  at  issue  suggests 

that  even  consequences  that  may  appear  remote  are  more  likely  to  occur  than 

might be apparent.  Spencer, 523 U.S. at 8.20  This is not to say that application of a 



                                                                                                                                                                                                
see,  e.g.,  N.Y.  Crim.  Proc.  Law  §  160.55  (sealing  various  records  of  such  convictions  as 
well as  arrests that may have initially  been  for  offenses actually designated “crimes”), 
and  that  is  reflected  in  how  various  court  decisions  discuss  such  violations,  see,  e.g., 
Ligon v. City of New York, 2012 WL 2125989, at *1 (S.D.N.Y. June 12, 2012) (referring to a 
violation  as  a  “non‐criminal  offense”)  —  while  not  dispositive  whether  violations  are 
criminal  for  purposes  of  certain  enumerated  constitutional  protections,  is  plainly 
relevant  to  whether  such  convictions  are  likely  to  entail  significant  collateral 
consequences  as  a  categorical  matter,  cf.  A.M.  v.  Butler,  360  F.3d  787,  802‐03  (7th  Cir. 
2004)  (Easterbrook,  J.,  dissenting)  (suggesting  that  a  juvenile  adjudication  is  not  a 
“crime” for purposes of the Sibron presumption, and in particular noting that “Illinois 
calls it an ‘adjudication’ precisely so that later in life persons who violated the law can 
say ‘no’ to the question ‘have you ever been convicted of a crime?’”). 
 
         20  The  majority  derides  my  focus  on  the  likelihood  of  collateral  consequences 

flowing from a category of judgment as “Minority Report‐like,” Maj. Op. at 37 n.24, but 
of course such an approach is routine in the context of standing and mootness inquiries, 
as  delineation  between  likely  and  unlikely  injuries,  however  difficult,  is  essential  to 
maintaining  the  limitations  on  the  jurisdiction  of  federal  courts,  see,  e.g.,  Spencer,  523 
                                                                                             26 
 
presumption  of  collateral  consequences  even  to  relatively  serious  adjudications 

does  not  sit  “uncomfortably”  beside  traditional  principles  of  Article  III,  as  the 

Spencer majority understood.  Id. at 10‐11.  But there is only limited discomfort, as 

long  as  the  presumption  is  confined  to  such  a  context.    In  contrast,  to  apply  a 

presumption to an adjudication like the one here is to require courts to presume 

the existence of an injury when such injury is not likely to exist.  Applied in such a 

manner, the presumption becomes an arbitrary mechanism for the manufacture 

of cases and controversies that will inevitably require federal courts to hear cases 

on the merits in contravention of their obligations under Article III.  That is the 

reasoning  and  sense  of  the  cases  from  Sibron  to  Spencer  —  reasoning  and  sense 

from which the majority today departs.21  



                                                                                                                                                                                                
U.S. at 14 (referring to the use of a parole revocation in a future parole proceeding as “a 
possibility rather than a certainty or even a probability”). 
         
        21  The  majority  criticizes  my  approach  to  this  inquiry,  in  particular  suggesting 

that  the  presumption  would  be  meaningless  if  we  required  every  petitioner  to 
demonstrate that “collateral consequences generally flow from [his] conviction before” 
affording  him  the  benefit  of  “a  presumption  that  assumes,  as  a  first  step  subject  to 
rebuttal, that collateral consequences generally flow from [his] conviction.”  Maj. Op. at 
35.  This criticism misstates the nature of my approach.  I am not proposing a new step 
in mootness analysis, whereby every petitioner, including those challenging a category 
of judgment to which the Court has previously held a presumption to be justified, must 
individually prove a presumption applies.  I am simply engaging in the ex ante inquiry 
that  the  majority  elides:  determining  whether  extension  of  the  presumption  to  a  new 
category of judgment would be consistent with our obligations under Article III.  This 
                                                                                             27 
 
                                                                                                    C. 

              The  majority  does  not  necessarily  dispute  that,  were  we  to  assess  the 

question  on  a  blank  slate,  we  might  plausibly  hold  that  extension  of  a 

presumption  of  collateral  consequences  to  violation‐level  convictions 

contravenes  our  obligations  under  Article  III  and  is  inconsistent  with  the 

reasoning and outcome in Spencer.  Instead, the majority’s primary argument is 

that  precedent  requires  application  of  a  presumption  here,  because  the  Supreme 

Court  used  the  term  “criminal  conviction”  in  cases  like  Sibron  and  Spencer 

without qualification, and because Nowakowski’s conviction is arguably penal in 

character for purposes of ascertaining whether certain constitutional protections 

attach.    See  Maj.  Op.  at  14‐25,  38.    At  the  start,  to  the  degree  that  there  is  even 

doubt  that  the  judgment  in  this  case  was  the  sort  contemplated  by  Sibron  and 

Spencer, Spencer’s admonition against extending the presumption should resolve 
                                                                                                                                                                                                
approach,  far  from  novel,  is  the  very  process  for  determining  whether  a  presumption 
should apply to a new category of judgment that the Supreme Court itself employs.  See 
Spencer,  523  U.S.  at  12  (declining  to  extend  the  presumption  to  parole  revocations 
because  they  are  not  likely  to  entail  significant  collateral  consequences);  see  also 
Mercurris,  192  F.3d  at  293‐94  (using  the  same  methodology  in  declining  to  apply  the 
presumption  to  sentencing  enhancements);  Gul,  652  F.3d  at  17  (using  the  same 
reasoning to not apply a presumption to designations as an enemy combatant).  Indeed, 
in  skipping  this  step  altogether,  it  is  the  majority  who  is  begging  the  question:  the 
majority  would  require  federal  courts  to  presume  a  violation‐level  offense  entails 
significant collateral consequences without once asking whether such a presumption in 
any sense comports with reality. 

                                                                                             28 
 
the  inquiry  here.    Nevertheless,  the  majority’s  reading  of  the  Court’s  precedent 

—  as  well  its  approach  to  explicating  those  holdings  —  is  flawed  on  its  own 

terms. 

       First,  the  majority’s  invocation  of  the  words  “criminal  conviction”  in 

precedent like Sibron and Spencer divorces these words from their factual context 

and thus exaggerates the scope of the Court’s prior holdings.  As already noted, 

the  Court  has  never  applied  the  presumption  to  a  judgment  as  categorically 

unlikely  to  entail  collateral  consequences  as  Nowakowski’s  petty  offense,  nor 

indeed  even  to  any  misdemeanor  conviction  apart  from  the  one  in  Sibron  itself.  

Even  if  this  factual  consistency  did  not  strongly  indicate  that  a  presumption 

should  not  be  applied  in  this  case,  it  certainly  belies  any  suggestion  that  the 

Court, in using the term “criminal conviction” without qualification, has already 

effectively  resolved the  inquiry  before  us.   See  Kokkonen,  511  U.S. at  379  (noting 

that  the  “holding  [of  a  prior  case]  was  not  remotely  as  permissive  as  its 

language,”  and  that  “[i]t  is  to  the  holdings  of  our  cases,  rather  than  their  dicta, 

that we must attend”); Powers, 501 F.3d at 602.   

       Second,  even  if  we  were  to  treat  the  words  “criminal  conviction”  as 

talismanic,  notwithstanding  the  actual  holdings  in  which  such  words  appear, 



                                               29 
 
there  is  still  no  reason  to  believe  that  the  scope  of  this  phrase  includes  the 

judgment here.  The meaning of these words must be ascertained in context.  Cf. 

United  States  v.  Bialsys,  524  U.S.  666,  673  (1998)  (holding  that  the  text  “any 

criminal case” under the Fifth Amendment’s Self‐Incrimination Clause does not 

generally  include  criminal  cases  in  foreign  jurisdictions,  and  noting  that  the 

textual  argument  to  the  contrary  “overlooks  the  cardinal  rule  to  construe 

provisions  in  context”).    The  Supreme  Court  has  often  used  the  short‐hand 

“criminal conviction,” moreover,  when context makes  perfectly  clear that  it  can 

only have meant felony conviction or, in some cases, a serious misdemeanor.  For 

instance, in North Carolina v. Rice, the Court observed, without citing Sibron, that 

“[a] number of disabilities may attach to a convicted defendant even after he has 

left  prison,  and  the  Court  has  recognized  the  standing  of  such  persons  to 

challenge  the  legality  of  their  convictions  even  when  their  sentences  have  been 

served.”    404  U.S.  244,  247  (1971).    In  a  footnote,  the  Court  then  supported  this 

statement by citing numerous consequences that would generally apply only to 

felonies,  including  disenfranchisement.    See  id.  at  247  n.1  (citing,  inter  alia, 

Comment,  Civil  Disabilities  of  Felons,  53  Va.L.Rev.  403  (1967)).    The  Court 




                                              30 
 
nowhere qualified the term conviction with the words “felony” or “serious,” but 

no matter — the meaning was clear enough from context.   

       Further,  in  interpreting  the  ambit  of  constitutional  rights,  the  words 

“criminal  conviction,”  “crime,”  or  “criminal  prosecution”  have  frequently  been 

used  without  qualification  to  announce  the  scope  of  a  given  right; 

notwithstanding  such  pronouncements,  the  Court  has  subsequently  held  that 

these rights do not apply to all criminal convictions as that term might be used in 

other  contexts  —  in  particular  distinguishing  more  serious  convictions  from 

petty offenses.  See Lewis v. United States, 518 U.S. 322, 325 (1996) (observing that, 

though  the  Sixth  Amendment  is  clear  that  “[i]n  all  criminal  prosecutions,  the 

accused  shall  enjoy  the  right  to  .  .  .  trial,  by  an  impartial  jury,”  “there  is 

[nevertheless]  a  category  of  petty  crimes  or  offenses  which  is  not  subject  to  the 

Sixth  Amendment  jury  trial  provision”  (first  quoting  U.S.  Const.  Am.  VI;  then 

quoting Duncan v. Louisana, 391 U.S. 145, 159 (1968)); see also Duncan, 391 U.S. at 

160 (“So‐called petty offenses . . . have always been held to be exempt from the 

otherwise  comprehensive  language  of  the  Sixth  Amendmentʹs  jury  trial 

provisions[, in part because] . . . .  [t]he possible consequences to defendants from 

convictions  for  petty  offenses  have  been  thought  insufficient  to  outweigh  the 



                                             31 
 
benefits  to  efficient  law  enforcement  and  simplified  judicial  administration 

resulting  from  the  availability  of  speedy  and  inexpensive  nonjury 

adjudications”).22    The  majority’s  determination  that  “criminal  conviction” 

includes a low‐level judgment like Nowakowski’s (denominated a petty offense, 

and not criminal, by the State of New York) thus does not obviously flow from 
                                                            
            The Sixth Amendment further provides that “[i]n all criminal prosecutions, the 
              22

accused shall enjoy the right . . . to have the Assistance of Counsel for his defence.”  The 
evolution of this right, too, is instructive.  In Gideon v. Wainwright, announcing the right 
to  state‐provided  counsel  for  indigent  defendants  in  the  context  of  an  appeal  from  a 
state felony conviction, the Court observed without qualification that “[t]his noble ideal 
[of a system of fair trials] cannot be realized if the poor man charged with crime has to 
face his accusers without a lawyer to assist him.”  372 U.S. 335, 344 (1963); see also id. at 
348 (Clark, J., concurring) (“That the Sixth Amendment requires appointment of counsel 
in  ‘all  criminal  prosecutions’  is  clear,  both  from  the  language  of  the  Amendment  and 
from this Courtʹs interpretation.”).  Nevertheless, the Court subsequently qualified that 
right,  ultimately  concluding  that  it  did  not  apply  in  the  context  of  all  state  criminal 
prosecutions.  See Scott, 440 U.S. at 373‐74 (“We . . . hold that the Sixth and Fourteenth 
Amendments  to  the  United  States  Constitution  require  only  that  no  indigent  criminal 
defendant be sentenced to a term of imprisonment unless the State has afforded him the 
right  to  assistance  of  appointed  counsel  in  his  defense.”).    Indeed,  in  Scott,  the  Court 
specifically  noted  that  the  project  of  extending  its  precedent  was  challenging,  in  part 
because  of  the  difficulty  of  determining  how  and  whether  seemingly  broad  holdings 
might  apply  to  petty  offenses.    See  id.  at  372  (observing  that  locating  a  “constitutional 
line” was challenging, in part because “[t]he range of human conduct regulated by state 
criminal laws is much broader than that of the federal criminal laws, particularly on the 
‘petty’  offense  part  of  the  spectrum”).    In  light  of  this  “range  of  human  conduct,”  the 
Court  hesitated  to  simply  “extrapolate”  from  prior  decisions:  “[A]lthough  the  general 
nature of the principle sought to be applied [in such decisions may be] clear, its precise 
limits  and  their  ramifications  become  less  so.”    Id.    After  noting  that  the  Sixth 
Amendment’s  text  was  not  instructive,  see  id.  (“We  have  now  in  our  decided  cases 
departed from the literal meaning of the Sixth Amendment.”), the Court held that a line 
between “actual imprisonment . . . [and] fines or the mere threat of imprisonment . . . is 
eminently sound and warrants adoption.”  Id. at 373.   

                                                               32 
 
the Supreme Court’s references to “criminal conviction” in cases like Sibron and 

Spencer,  absent  some  ability  to  square  this  outcome  with  the  context,  logic,  and 

reasoning of these decisions.   

       Yet  the  majority’s  approach  to  this  inquiry  fails  this  test.    The  majority 

concludes  that  the  Court’s  references  to  “criminal  conviction”  in  Sibron  and 

Spencer  necessarily  require  that  a  presumption  apply  whenever  a  conviction  is 

functionally  criminal  “for  purposes  of  determining  the  proper  applicability  of 

[certain] federal constitutional protections,” Hicks on Behalf of Feiock v. Feiock, 485 

U.S. 624, 630 (1988), regardless whether collateral consequences are likely to flow 

from the judgment in question.  But beyond the word “criminal,” this approach 

derives no obvious support from either case.  Moreover, it is an illogical — and 

thus  extremely  unlikely  —  approach  to  explicating  the  term  “criminal 

conviction”  as  used  in  the  context  of  this  Article  III  precedent  for  at  least  two 

reasons.  

       First,  the  determination  that  a  given  matter  should  be  treated  as  criminal 

for  the  purpose  of  a  particular  constitutional  protection  does  not  suddenly 

transform  that  adjudication  into  a  criminal  conviction  for  purposes  of  a  state’s 

collateral consequences regime:  it does not, in other words, change the status of 



                                              33 
 
the  proceeding  for  purposes  of  enhancement  provisions,  impeachment  laws, 

felony  impairments,  or  the  other  collateral  legal  consequences  animating  cases 

like Sibron and Carafas.  Indeed, it is not clear how the majority’s analysis in any 

way illuminates the actual collateral consequences flowing from an adjudication.  It 

is  perhaps  for  this  reason  that  the  Fifth  Circuit  recognized  in  Port  v.  Heard,  764 

F.2d 423 (5th Cir. 1985), in the context of discussing civil and criminal contempt, 

that  the  “mootness  of  contempt  judgments  turns,  not  on  the  formalistic 

enterprise  of  labeling  the  contempt  judgment,  but  on  the  presence  vel  non  of  a 

live  controversy.”    Compare  id.  at  427,  with  Feiock,  485  U.S.  at  627  (assessing 

whether a contempt proceeding was functionally civil or criminal).   

       Second, the doctrine on which the majority relies is not only irrelevant to 

the  assessment  of  mootness:    it  is,  in  fact,  counterproductive.    The  analyses  in 

cases  like  Feiock  address  principally  the  necessity  of  ensuring,  through  careful 

doctrinal  elaboration,  that  states  cannot  evade  specific  constitutional  criminal 

protections  afforded  to  the  accused  through  mere  nomenclature  —  that  they 

cannot,  by  denominating  a  proceeding  or  penalty  as  civil,  for  instance,  evade 

specific criminal procedural protections that would otherwise attach.  In contrast, 

however, a state’s designation of an offense as noncriminal may often be relevant 



                                              34 
 
to  mootness  (and  indeed  is  relevant  here),  and  mootness  serves  not  as  a 

protection afforded to individuals in the criminal process, but as a limitation on 

courts, confining the judiciary to its constitutionally defined role.  See Spencer, 523 

U.S. at 11.  For these reasons, I am hard‐pressed to agree with the majority that 

the  Supreme  Court  intended,  in  using  the  words  “criminal  conviction”  in  the 

context of serious convictions, to require courts faced with difficult questions at 

the  edge  of  mootness  to  resolve  such  questions  not  through  appeal  to  the 

existence  of  a  controversy,  but  through  application  of  precedent  created  in  an 

unrelated  context  for  unrelated  reasons,  and  that  is  not  grounded  in  the 

animating limitations of Article III.   

      In  short,  I  believe  that  the  question  whether  a  presumption  of  collateral 

consequences  applies  to  a  violation‐level  offense  is  an  unresolved  one  in  our 

jurisprudence  that  does  not  logically  turn  on  whether  or  not  certain 

constitutional  protections  unrelated  to  mootness  apply.    As  the  question  before 

us is thus whether to extend the presumption to a new category of adjudication, I 

would conclude that the presumption may not be applied to a violation for the 

simple reason that it does not “comport with reality” to presume that “significant 




                                           35 
 
collateral  consequences”  will  necessarily  flow  from  such  an  offense  across  the 

range of cases.  Spencer, 523 U.S. at 12.     

                                                               III. 

              The preceding conclusion is sufficient to resolve this matter since, absent a 

presumption,  the  risk  of  impeachment  in  a  future  proceeding  to  which  the 

majority alludes is clearly inadequate, under Spencer, to deem this a live case.  See 

id.  at  16  (deeming  analogous  risk  of  impeachment  “purely  a  matter  of 

speculation”).  Even if I agreed with the majority that a presumption of collateral 

consequences applies, however, I believe it is also clear that the Government has 

rebutted it here.23 



                                                            
           As the majority observes, the overwhelming majority of courts have held that 
              23

the  presumption  is  rebuttable.    See  Maj.  Op.  at  29.    Such  courts  have  also  held  on 
numerous occasions that the Government successfully rebutted the presumption in the 
context  of  low‐level  judgments  that  entailed  similar  —  if  not  always  identical  — 
consequences to the judgment in this case.  See e.g., Puchner v. Kruziki, 111 F.3d 541, 543 
(7th Cir. 1997) (“We need not finally resolve whether a judgment of civil contempt is the 
kind of ‘conviction’ contemplated by the collateral consequences rule, however, because 
it  is  clear  that  Puchner’s  contempt  order  did  not  carry  the  kind  of  collateral 
consequences  that  allow  him  to  escape  mootness  now  that  he  is  released.”);  Meister, 
2007  U.S.  Dist.  LEXIS  98605,  at  *16  (recommending,  after  assessing  the  consequences 
that  could  flow  from  a  violation‐level  conviction,  that  the  court  hold  that  “any 
presumption  in  favor  of  collateral  consequences”  that  might  apply  to  a  violation‐level 
conviction in New York “has been overcome” by the Government); United States v. Hill, 
171  F.Supp.2d  1032,  1038,  (D.S.D.  2001)  (noting  that  a  conviction  for  a  “misdemeanor 
offense[] does not cause . . . the kinds of concrete disadvantages or disabilities that have 
been recognized as being sufficiently adverse collateral consequences to make [a] case 
                                                               36 
 
              As  an  initial  matter,  I  disagree  with  the  majority’s  understanding  of  the 

standard of proof that the Government must meet to rebut the presumption.  The 

majority observes that a petitioner may present any consequence that is “merely 

hypothetical  and  speculative,”  Maj.  Op.  at  31,  and  then  cites  language  from 

Sibron that a petition is moot only if the government can show that “there is no 

possibility that any collateral legal consequences will be imposed on the basis of 

the  challenged  conviction.”    Sibron,  392  U.S.  at  57.    But  if  one  were  to  take  this 

statement  —  and  thus  this  “standard  of  proof,”  Maj.  Op.  at  29  —  literally,  the 

necessary  result  would  almost  certainly  be  that  the  presumption  is  functionally 

irrebuttable.24   


                                                                                                                                                                                                
justiciable,” and thus that “the presumption in favor of finding collateral consequences 
has been overcome”). 
         
        24 Scholars analyzing Sibron in its immediate aftermath made precisely this point 

—  that,  taken  literally,  this  single  sentence  the  majority  lifts  for  its  standard  of  proof 
would suggest that the presumption is indeed irrebuttable — even as other statements in 
Sibron imply that this is not so.  See Mootness in Criminal Cases, The Supreme Court, 1967 
Term,  82  Harv.L.Rev.  63,  297‐98  (1968)  (“Given  the  existence  of  legal  disabilities  for 
convicted criminals in at least some states, a defendantʹs conviction would always seem 
to  entail  the  possibility  that  he  will  sometime  in  the  future  suffer  such  disabilities.”).  
Only  one  circuit  has  held  that  the  presumption  is  irrebuttable,  see  Chacon,  36  F.3d  at 
1463,  and  that  decision  has  garnered  criticism  within  the  Ninth  Circuit  that  is 
instructive  in  this  case,  see  Larche,  53  F.3d  at  1069‐70  (arguing  that  the  Chacon  panel’s 
determinations  that  the  presumption  applied  to  misdemeanors,  and  was  irrebuttable, 
together  “completely  eliminat[ed]  the  mootness  doctrine  from  habeas  cases,”  and 
thereby  “ignored  the  constitutional  underpinnings  of  the  mootness  doctrine,  and  the 
traditional role of the Great Writ”).  
                                                                                             37 
 
       The  majority  expressly  disclaims  that  its  presumption  is  irrebuttable,  a 

conclusion  it  reaches,  sensibly,  on  its  reading  of  Spencer.    See  Maj.  Op.  at  29‐30;  

see  also  Meister,  2007  U.S.  Dist.  LEXIS  98605,  at  *12  (observing  that  the 

“presumption  [of  collateral  consequences]  .  .  .  should  be  viewed  in  light  of  the 

Spencer Court’s plainly stated reluctance to find collateral consequences absent a 

showing of some concrete statutory disability flowing from the conviction being 

attacked”).    Yet  once  one  concedes,  as  the  majority  does,  that  this  standard 

cannot be taken literally and that Spencer necessarily had an effect on the strength 

of  the  presumption,  one  is  left  wondering  why  the  majority  invokes  the  Sibron 

language  at  all.    I  believe  a  better  view  is  that  the  Government,  to  rebut  the 

presumption,  need  show  only  that  there  is  no  reasonable  possibility  of  any 

significant collateral consequences.  Such a standard comports both with Spencer’s 

express construction of the presumption, see 523 U.S. at 12 (referring to Sibron as 

creating  a  “presumption  of  significant  collateral  consequences”  (emphasis 

added)),  as  well  as  with  the  reasoning  in  Spencer  itself.    And  such  a  standard 

would surely require us to find this case moot. 

       Yet even if one adopts the majority’s articulation of the standard, it follows 

that, in affirming that this presumption is rebuttable, the majority too is not taking 



                                               38 
 
the  text  literally.    In  other  words,  even  as  the  majority  cites  this  standard  as 

support  for  its  holding,  it  necessarily  has  implicitly  drawn  —  and  other  courts 

will  have  to  explicitly  draw  —  some  line.    To  the  degree  then  that  the  majority 

agrees  that  a  line  must  be  drawn  —  that  it  is  not  actually  the  case  that  the 

Government must show “no possibility [of] any collateral legal consequences” — 

I see no justification for the majority’s conclusion that the risk of impeachment in 

this case should fall above that line for two reasons. 

       First, that risk should not be viewed in a vacuum, but in the context of the 

Government’s  broader  analysis  of  the  consequences  of  a  violation‐level  offense.  

The majority observes that the “effect of the presumption is to accept a broader 

category of consequences as sufficient for purposes of avoiding mootness.”  Maj. 

Op.  at  28.    Yet  to  the  degree  that  the  Court  has  accepted  speculative 

consequences  before,  it  has  done  so  in  the  context  of  more  serious  convictions, 

and  in  the  context  of  a  presumption  whose  central  premise  is  that  many 

consequences  flow  from  a  given  conviction,  even  if  only  one  or  two  are 

specifically  named  by  the  Court.    See  Sibron,  392  U.S.  at  56.    Even  if  the 

Government’s  categorical  analysis  of  a  violation‐level  offense  is  not  enough  to 

avoid  application  of  the  presumption,  it  cannot  be  irrelevant  as  well  at  the 



                                             39 
 
rebuttal  stage,  and  it  has  not  been  irrelevant  to  other  courts.    See,  e.g.,  Meister, 

2007 U.S. Dist. LEXIS 98605, at *12.   

              Second, even assuming a risk of impeachment in a vacuum is sufficient to 

create a justiciable controversy, the risk of such impeachment — though not non‐

existent  —  is  substantially  lower  in  this  case  than  in  Spencer  or  any  other 

Supreme  Court  case  in  which  the  Court  has  cited  impeachment  as  the  material 

consequence.25  Indeed, the very fact that New York does not label violations as 

crimes,  while  not  dispositive  of  whether  such  offenses  are  “criminal”  for 

purposes of certain constitutional protections, is surely relevant to the likelihood 

that  the  series  of  discretionary  decisions  necessary  to  result  in  use  of  that 

conviction  to  impeach  Nowakowski  would  occur.    See  Spencer,  523  U.S.  at  13.  

Even  if  the  Court  has  accepted  speculative  or  hypothetical  consequences  when 

assessing  the  consequences  of  convictions,  that  does  not  mean  that  any 

consequence,  no  matter  how  speculative  or  hypothetical,  is  sufficient  to  make  a 

case justiciable.  If that is so, the presumption is not rebuttable.   



                                                            
         Though it is true that the risk of impeachment, generally, may have been cited 
              25

in some of the Sibron‐line cases, the actual risk in this case — understood in light of the 
nature of Nowakowski’s conviction — is simply not “a consequence significant enough 
to have been accepted by the Supreme Court in the past.”  Maj. Op. at 38.   
       
                                                               40 
 
              In  short,  even  assuming  a  presumption  to  apply,  it  would  seem  the 

Government has rebutted it here.  In holding otherwise, I fear that the majority 

—  even  as  it  claims  the  mantle  of  reasonableness  in  suggesting  that  this 

presumption is rebuttable — erects a wall so high that it is only in the rarest case 

that  the  Government  will  ever  be  able  to  leap  it.    Taken  by  itself,  such  an 

approach to rebuttal is problematic.  Viewed in concert with the majority’s initial 

determination  that  a  presumption  may  apply  to  an  offense  even  when  that 

offense  is  unlikely  to  entail  significant  consequences,  this  approach  guarantees 

that  the  presumption  will  be  applied,  as  it  has  been  in  this  very  case,  in  a  way 

that  invents,  out  of  thin  air,  federal  jurisdiction.    See  Kokkonen,  511  U.S.  at  377; 

Larche v. Simons, 53 F.3d 1068, 1069‐70 (9th Cir. 1995).26  

                                                            
           I  note,  finally,  that  the  majority  declines  to  decide  whether  the  actual 
              26

consequence Nowakowski cited — the effect of his extant conviction on his pursuit of 
damages via 42 U.S.C. § 1983 — is sufficient to make this case justiciable.  See Maj. Op at 
33  n.22.    My  disposition  of  the  case  necessitates  reaching  this  question,  and  I  would 
hold that it does not.  Justice Scalia, writing for eight justices in Spencer, referred to this 
consequence as “a great non sequitur, unless one believes (as we do not) that a § 1983 
action  for  damages  must  always  and  everywhere  be  available.”    523  U.S.  at  17.      It  is 
true that Justice Souter, writing for four justices, made clear his belief that Heck would 
pose no bar in any subsequent § 1983 suit.  See id. at 21 (Souter, J., concurring); see also id. 
at 19 (noting that if Heck did pose a bar, that “would provide a reason, whether or not 
dispositive, to recognize continuing standing to litigate his habeas claim”).  Yet, Justice 
Souter also observed that he “join[ed] the Court’s opinion as well as the judgment,” and 
specified that he joined that opinion for “an added reason that the Court does not reach” 
— that the Heck bar would not be present.  See id. at 18 (emphasis added).  Thus, even if 
there  was  a  division  on  the  Court  as  to  whether  a  Heck  bar  would  limit  relief  in  a 
                                                               41 
 
                                                                                           IV. 

              In  light  of  my  analysis  of  mootness,  I  would  not  reach  the  question 

whether Nowakowski was in custody at the time he filed his habeas petition.  I 

note, however, that to the degree that the majority is correct that a penalty of a 

day  of  community  service  —  and  presumably  commensurate  penalties  —  may 

confer upon a federal district court jurisdiction to overturn a state conviction, it 

follows  that  most  petitioners  in  Nowakowski’s  position  will  be  seeking  the  writ 

primarily,  or  even  exclusively,  to  remedy  collateral  consequences.27    It  is  not 


                                                                                                                                                                                                
subsequent  §  1983  action,  a  firm  majority  agreed  that  the  question  did  not  impact  the 
justiciability  of  Spencer’s  petition.    The  alternative  view  would  suggest  that  Justice 
Souter and three other justices joined two incompatible opinions — a majority opinion 
that  expressly did not decide  whether  a  Heck  bar existed (or assumed that  it did),  and 
thus  grounded  its  reasoning  on  the  irrelevance  of  that  bar  —  and  a  concurrence  that 
decided  no  Heck  bar  existed  and  then  grounded  its  conclusion  on  the  non‐existence  of 
that bar.  Other courts have reached a similar conclusion.  See United States v. Duclos, 382 
F.3d 62, 67 (1st Cir. 2004); United States v. Clark, 193 F.3d 845, 848 (5th Cir. 1999); see also 
McClendon v. Trigg, 79 F.3d 557, 559 (7th Cir. 1996) (finding that the potential of a Heck 
bar was insufficient to prevent mootness after the petitioner passed away — though the 
family argued that it would be barred from pursuing a § 1983 claim absent habeas); cf. 
Diamond  v.  Charles,  476  U.S.  54,  70  (1986)  (holding  that  “the  mere  fact  that  continued 
adjudication would provide a remedy for an injury that is only a byproduct of the suit 
itself does not mean that the injury is cognizable under Art. III”).  
 
        27  I  do  not  read  the  majority  as  holding  that  conditional  discharge  itself  — 

irrespective  of  the  specific  condition  attached  to  it  —  adds  any  material  severity  to  a 
restraint on liberty for purposes of our analysis.  See N.Y. Penal Law § 65.05(2) (“[W]hen 
the  court  imposes  a  sentence  of  conditional  discharge  the  defendant  shall  be  released 
with respect to the conviction for which the sentence is imposed without imprisonment or 
probation  supervision  but  subject,  during  the  period  of  conditional  discharge,  to  such 
                                                                                             42 
 
obvious to me that this result is consistent with the Supreme Court’s recognition 

that  “[t]he  custody  requirement  of  the  habeas  corpus  statute  is  designed  to 

preserve  the  writ  of  habeas  corpus  as  a  remedy  for  severe  restraints  on 

individual liberty,”  Hensley v. Mun. Court, San Jose Milpitas Judicial Dist., 411 U.S. 

345,  351  (1973),  and  neither  the  Supreme  Court,  nor  our  Court,  has  previously 

found a restraint of commensurate severity to constitute custody.28  But be that as 


                                                                                                                                                                                                
conditions  as  the  court  may  determine.”  (emphases  added)).    Nor  would  such  a 
conclusion  make  sense.    First,  though  a  sentencing  court  “may  modify  or  enlarge  the 
conditions  [of  conditional  discharge],”  id.  (emphasis  added),  no  such  modification 
occurred  here,  and  there  is  no  reason  to  believe  that  in  the  ordinary  case  the  risk  of 
modification (coupled with the risk that the modification will result in greater restraints, 
rather than equal or even lesser ones) is a significant one, see, e.g., People v. Stefanello, 195 
Misc. 2d 262, 264 (N.Y. Cty. Ct. Ontario Cty. 2003) (observing that “[d]epending on the 
circumstances,  particularly  the  offender’s  conduct,  the  sentence  may  be  modified  or 
revoked  entirely  and  a  new  sentence  imposed”  (emphasis  added)).  Second,  the 
restriction that Nowakowski not commit an additional offense (or risk revocation of his 
conditional  discharge)  does  not  constitute  a  “restraint[]  not  shared  by  the  public 
generally.”  Jones  v.  Cunningham,  371  U.S.  236,  240  (1963).    And  finally,  a  contrary 
determination might have the effect of elevating conditions courts have held insufficient 
to constitute custody above their stature.  Compare, e.g., People v. Pabon, 119 A.D.2d 446, 
446  (N.Y.  App.  Div.  1st  Dep’t  1986)  (assessing  a  sentence  in  which  the  sole  condition 
was  that  the  defendant  could  not  reapply  for  a  driver’s  license);  with  Lillios  v.  New 
Hampshire,  788  F.2d  60,  61  (1st  Cir.  1986)  (per  curiam)  (holding  that  suspension  of  a 
driver’s  license  was  not  a  sufficient  deprivation  of  liberty  to  render  a  defendant  in 
custody). 

           See  Jones,  371  U.S.  at  242  (holding  parole  supervision  to  be  custody);  Hensley, 
              28

411  U.S.  at  351  (finding  custody  where  petitioner’s  “freedom  of  movement  rest[ed]  in 
the  hands  of  state  judicial  officers,  who  [could]  demand  his  presence  at  any  time  and 
without a moment’s notice”; where he was free from “incarceration” only by virtue of a 
stay; and where he faced the imminent threat of future incarceration); Justices of Boston 
Mun. Court v. Lydon, 466 U.S. 294, 301 (1984) (finding custody, in the context of a Double 
                                                                                             43 
 
it  may,  if  habeas,  an  “extraordinary  remedy  whose  operation  is  to  a  large  extent 

uninhibited by traditional rules of finality and federalism,” id., has transformed, for 

some  petitioners,  from  a  remedy  of  severe  deprivations  of  liberty  to  a  mere  tool 

through  which  a  petitioner  may  challenge  the  collateral  consequences  of  a 

conviction or adjudication, then it is all the more important that we ensure that the 

petition  presents  a  live  case  or  controversy  when  analyzing  those  collateral 

consequences.  

              I respectfully dissent. 
                                                                                                                                                                                                
Jeopardy case, where the petitioner faced “[the] obligation to appear for trial in the jury 
session on the scheduled day and also ‘at any subsequent time to which the case may be 
continued’” (quoting Mass.Gen.Laws Ann., ch. 278, § 18 (West 1981)); the requirement 
to  “not  depart  without  leave”  (quoting  id.);  and  the  imminent  threat  of  two  years’ 
incarceration  should  he  fail  to  appear  at  the  trial);  Poodry  v.  Tonawanda  Band  of  Seneca 
Indians,  85  F.3d  874,  895  (2d  Cir.  1996)  (finding  the  threat  of  permanent  banishment 
from a reservation sufficient to render the petitioners in custody); compare Shenandoah v. 
U.S.  Dep’t  of  Interior,  159  F.3d  708,  714  (2d  Cir.  1998)  (finding  the  petitioners  not  in 
custody  where  they  alleged,  inter  alia,  that  they  had  been  “denied  admittance  into  the 
Nation’s  health  center,  .  .  .  [and]  banned  from  various  businesses  and  recreational 
facilities”); see also Poodry, 85 F.3d at 895 (suggesting that the placement of a penalty in 
the  hierarchy  of  a  state’s  penalty‐scheme  is  relevant  to  its  severity).    Further,  the 
majority’s  conclusion  that  duration  is  in  all  cases  irrelevant  to  the  level  of  severity 
imposed by a penalty, see Maj. Op. at 10, does not seem obvious.  Indeed, it may be that 
at times one must recognize duration to fully understand the severity of a restriction on 
liberty.    See, e.g., Poodry, 85 F.3d at 895 (discussing permanent banishment); see also Lydon, 
466 U.S. at 301 (noting that the petitioner was “under an obligation to appear for trial in the 
jury session on the scheduled day and also ‘at any subsequent time to which the case may 
be continued’” (quoting Mass.Gen.Laws Ann., ch. 278, § 18 (West 1981))(emphasis added)). 

               

 
                                                                                             44